EXHIBIT 10.1

Execution Version

Published CUSIP Number: 69924LAD3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 10, 2018

among

PARAMOUNT GROUP OPERATING PARTNERSHIP LP,

as the Borrower,

PARAMOUNT GROUP, INC.,

CERTAIN SUBSIDIARIES OF PARAMOUNT GROUP, INC.

FROM TIME TO TIME PARTY HERETO,

as Guarantors

BANK OF AMERICA, N.A.,
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

MORGAN STANLEY SENIOR FUNDING, INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

CITIZENS BANK, NATIONAL ASSOCIATION

and

GOLDMAN SACHS BANK USA,

as Managing Agents

and

THE LENDERS, L/C ISSUERS AND SWING LINE LENDERS

FROM TIME TO TIME PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners

 

 

64862650

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

 

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

41

1.03

 

Accounting Terms

42

1.04

 

Rounding

43

1.05

 

Times of Day; Rates

43

1.06

 

Letter of Credit Amounts

43

ARTICLE II.

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

44

2.01

 

Committed Loans

44

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

44

2.03

 

Bid Loans

45

2.04

 

Letters of Credit

48

2.05

 

[Intentionally Omitted]

59

2.06

 

Swing Line Loans

59

2.07

 

Prepayments

62

2.08

 

Termination or Reduction of Revolving Credit Facility

63

2.09

 

Repayment of Loans

63

2.10

 

Interest

63

2.11

 

Fees

64

2.12

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

65

2.13

 

Evidence of Debt

65

2.14

 

Payments Generally; Administrative Agent’s Clawback

66

2.15

 

Sharing of Payments by Lenders

68

2.16

 

Extension of Revolver Maturity Date

69

2.17

 

[Intentionally Omitted]

70

2.18

 

Incremental Facilities

70

2.19

 

Cash Collateral

72

2.20

 

Defaulting Lenders

74

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

76

3.01

 

Taxes

76

3.02

 

Illegality

81

3.03

 

Inability to Determine Rates

82

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

83

3.05

 

Compensation for Losses

84

3.06

 

Mitigation Obligations; Replacement of Lenders

85

3.07

 

LIBOR Successor Rate

86

3.08

 

Survival

87

ARTICLE IV.

 

CONDITIONS PRECEDENT

87

4.01

 

Conditions of Effectiveness

87

4.02

 

Conditions to all Credit Extensions

89

ARTICLE V.

 

 

REPRESENTATIONS AND WARRANTIES

90

i

64862650

--------------------------------------------------------------------------------

 

5.01

 

Existence, Qualification and Power

90

5.02

 

Authorization; No Contravention

90

5.03

 

Governmental Authorization; Other Consents

90

5.04

 

Binding Effect

90

5.05

 

Financial Statements; No Material Adverse Effect

91

5.06

 

Litigation

91

5.07

 

No Default

91

5.08

 

Ownership of Property

92

5.09

 

Environmental Compliance

92

5.10

 

Insurance

92

5.11

 

Taxes

92

5.12

 

ERISA Compliance

92

5.13

 

Subsidiaries; Equity Interests

93

5.14

 

Margin Regulations; Investment Company Act

93

5.15

 

Disclosure

94

5.16

 

Compliance with Laws

94

5.17

 

[Intentionally Omitted]

94

5.18

 

Solvency

94

5.19

 

OFAC

94

5.20

 

Anti-Money Laundering Laws; Anti-Corruption Laws

95

5.21

 

REIT Status; Stock Exchange Listing

95

5.22

 

Unencumbered Properties

95

5.23

 

Subsidiary Guarantors

95

5.24

 

EEA Financial Institution

95

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

95

6.01

 

Financial Statements

96

6.02

 

Certificates; Other Information

96

6.03

 

Notices

98

6.04

 

Payment of Taxes

99

6.05

 

Preservation of Existence, Etc

99

6.06

 

Maintenance of Properties

99

6.07

 

Maintenance of Insurance

100

6.08

 

Compliance with Laws

100

6.09

 

Books and Records

100

6.10

 

Inspection Rights; Appraisals

100

6.11

 

Use of Proceeds

101

6.12

 

Additional Guarantors

101

6.13

 

Compliance with Environmental Laws

102

6.14

 

Minimum Property Condition

102

6.15

 

Further Assurances

102

6.16

 

Anti-Corruption Laws

102

6.17

 

Maintenance of REIT Status; Stock Exchange Listing

102

ARTICLE VII.

 

NEGATIVE COVENANTS

102

7.01

 

Liens

103

7.02

 

Investments

103

7.03

 

Indebtedness

103

ii

64862650

--------------------------------------------------------------------------------

 

7.04

 

[Intentionally Omitted]

103

7.05

 

Fundamental Changes; Dispositions

103

7.06

 

Restricted Payments

105

7.07

 

Change in Nature of Business

105

7.08

 

Transactions with Affiliates

105

7.09

 

Burdensome Agreements

106

7.10

 

Use of Proceeds

106

7.11

 

Financial Covenants

106

7.12

 

Amendments of Organization Documents

107

7.13

 

Accounting Changes

107

7.14

 

Anti-Money Laundering; Sanctions; Anti-Corruption Laws

107

7.15

 

Compliance with Environmental Laws

108

7.16

 

REIT Covenants

108

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

109

8.01

 

Events of Default

109

8.02

 

Remedies Upon Event of Default

111

8.03

 

Application of Funds

112

ARTICLE IX.

 

ADMINISTRATIVE AGENT

112

9.01

 

Appointment and Authority

112

9.02

 

Rights as a Lender

113

9.03

 

Exculpatory Provisions

113

9.04

 

Reliance by Administrative Agent

114

9.05

 

Delegation of Duties

114

9.06

 

Resignation of Administrative Agent

115

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

116

9.08

 

No Other Duties, Etc

117

9.09

 

Administrative Agent May File Proofs of Claim

117

9.10

 

Guaranty Matters

117

9.11

 

ERISA

118

ARTICLE X.

 

 

CONTINUING GUARANTY

120

10.01

 

Guaranty

120

10.02

 

Rights of Lenders

120

10.03

 

Certain Waivers

121

10.04

 

Obligations Independent

121

10.05

 

Subrogation

121

10.06

 

Termination; Reinstatement

121

10.07

 

Subordination

122

10.08

 

Stay of Acceleration

122

10.09

 

Condition of the Borrower

122

10.10

 

Contribution

122

10.11

 

REIT Guarantee Effectiveness

123

ARTICLE XI.

 

MISCELLANEOUS

124

11.01

 

Amendments, Etc

124

11.02

 

Notices; Effectiveness; Electronic Communication

127

11.03

 

No Waiver; Cumulative Remedies; Enforcement

129

11.04

 

Expenses; Indemnity; Damage Waiver

130

iii

64862650

--------------------------------------------------------------------------------

 

11.05

 

Payments Set Aside

132

11.06

 

Successors and Assigns

132

11.07

 

Treatment of Certain Information; Confidentiality

139

11.08

 

Right of Setoff

140

11.09

 

Interest Rate Limitation

141

11.10

 

Counterparts; Integration; Effectiveness

141

11.11

 

Survival of Representations and Warranties

142

11.12

 

Severability

142

11.13

 

Replacement of Lenders

142

11.14

 

Governing Law; Jurisdiction; Etc

143

11.15

 

Waiver of Jury Trial

144

11.16

 

No Advisory or Fiduciary Responsibility

144

11.17

 

Electronic Execution of Assignments and Certain Other Documents

145

11.18

 

USA PATRIOT Act

145

11.19

 

Releases of Guarantors

145

11.20

 

ENTIRE AGREEMENT

149

11.21

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

150

11.22

 

No Novation

150

11.23

 

Exiting Lenders

151

 

 

SCHEDULES

 

1.01A

Closing Date Unencumbered Eligible Properties

2.01

Revolving Credit Commitments, Applicable Percentages and Sublimits

2.04

Existing Letters of Credit

5.13

Subsidiaries; Equity Interests; Loan Parties

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

A

Form of Committed Loan Notice

B-1

Form of Competitive Bid Request

B-2

Form of Competitive Bid

C

Form of Swing Line Loan Notice

D

Form of Note

E

Form of Compliance Certificate

F-1

Form of Assignment and Assumption

F-2

Form of Administrative Questionnaire

G

Forms of U.S. Tax Compliance Certificates

H

Form of Joinder Agreement

I

Form of Solvency Certificate

 

 

iv

64862650

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
January 10, 2018, among PARAMOUNT GROUP OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Borrower”), PARAMOUNT GROUP, INC., a Maryland
corporation (the “REIT”), certain subsidiaries of the REIT from time to time
party hereto, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, and the financial institutions party hereto as
L/C Issuers and Swing Line Lenders.

The Borrower, the REIT, certain subsidiaries of the REIT party thereto, as
guarantors, Bank of America, as administrative agent and swing line lender,
certain other lenders and certain financial institutions party thereto as letter
of credit issuers are party to that certain Credit Agreement, dated as of
November 24, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which such lenders and financial institutions provided revolving
credit facilities, letters of credit and other extensions of credit to the
Borrower on the terms and conditions set forth therein.

The Borrower, the Administrative Agent, and the Lenders party hereto have agreed
to enter into this Agreement to amend and restate in its entirety the Existing
Credit Agreement on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Accepting Lenders” has the meaning specified in Section 11.01.

“Acquisition” means (a) the purchase or other acquisition (in one transaction or
a series of transactions) of all or substantially all of the Equity Interests of
another Person or (b) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the assets of another
Person that constitute a business unit.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affected Facility” has the meaning specified in Section 11.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
REIT or any of its Subsidiaries.

“Agreement” has the meaning specified in the first introductory paragraph
hereto.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.20; provided, that if the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
all Lender Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments made in accordance with the terms of this Agreement.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan,
Base Rate Loan, Letter of Credit Fee and Facility Fee, as the case may be:

(a)until the Investment Grade Pricing Effective Date, the applicable rate per
annum set forth below, based upon the range into which the Leverage Ratio then
falls in accordance with the following table (the “Leveraged-Based Applicable
Rate”):

Pricing Level

Leverage Ratio

Facility Fee

Eurodollar Rate Loans and Letter of Credit Fees

Base Rate Loans

Category 1

≤ 35%

0.20%

1.05%

0.05%

Category 2

> 35% and ≤ 45%

0.20%

1.15%

0.15%

Category 3

> 45% and ≤ 50%

0.25%

1.20%

0.20%

2

--------------------------------------------------------------------------------

 

Pricing Level

Leverage Ratio

Facility Fee

Eurodollar Rate Loans and Letter of Credit Fees

Base Rate Loans

Category 4

> 50% and ≤ 55%

0.30%

1.30%

0.30%

Category 5

> 55% and ≤ 60%

0.35%

1.50%

0.50%

Category 6

> 60%

0.45%

1.70%

0.70%

The Leverage Ratio shall be determined as of the end of each fiscal quarter
based on the financial statements and related Compliance Certificate delivered
pursuant to Section 6.01 and Section 6.02(b), respectively, in respect of such
fiscal quarter or fiscal year, and each change in rates resulting from a change
in the Leverage Ratio shall be effective from and including the first Business
Day immediately following the date when the Administrative Agent receives such
financial statements and related Compliance Certificate indicating such change
to but excluding the effective date of the next such change.  Notwithstanding
the foregoing, if either the financial statements or related Compliance
Certificate are not delivered when due in accordance with Section 6.01 and
Section 6.02(b), respectively, then the highest pricing (at Pricing Level
Category 6) shall apply as of the first Business Day after the date on which
such financial statements and related Compliance Certificate were required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date on which both such financial statements and
related Compliance Certificate have been delivered in accordance with Section
6.01 and Section 6.02(b), respectively, whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date financial
statements and a Compliance Certificate are required to be delivered pursuant to
Section 6.01 and Section 6.02(b), respectively, for the fiscal quarter ending
December 31, 2017 shall be at Pricing Level Category 2.  Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.12(b); or

(b)at all times on and after the Investment Grade Pricing Effective Date, the
applicable rate per annum set forth below, based upon the Borrower’s or the
REIT’s, as applicable, Debt Rating as set forth below applicable on such date
(the “Ratings-Based Applicable Rate”):

Pricing Level

Debt Rating

(S&P/Moody’s)

Facility Fee

Eurodollar Rate Loans and Letter of Credit Fees

Base Rate Loans

Category 1

≥ A- / A3

0.125%

0.825%

0.00%

Category 2

BBB+ / Baa1

0.150%

0.875%

0.00%

Category 3

BBB/ Baa2

0.200%

1.000%

0.00%

Category 4

BBB- / Baa3

0.250%

1.200%

0.20%

3

--------------------------------------------------------------------------------

 

Pricing Level

Debt Rating

(S&P/Moody’s)

Facility Fee

Eurodollar Rate Loans and Letter of Credit Fees

Base Rate Loans

Category 5

< BBB- / Baa3

(or unrated)

0.300%

1.550%

0.55%

For purposes hereof, if at any time the Borrower or the REIT, as applicable, has
two (2) Debt Ratings, and such Debt Ratings are not equivalent, then: (A) if the
difference between such Debt Ratings is one ratings category (e.g. Baa2 by
Moody's and BBB- by S&P), the Applicable Rate shall be determined based on the
higher of the Debt Ratings; and (B) if the difference between such Debt Ratings
is two ratings categories (e.g. Baa1 by Moody's and BBB- by S&P) or more, the
Applicable Rate shall be determined based on the Debt Rating that is one lower
than the highest of the applicable Debt Ratings.  If at any time the Borrower or
the REIT, as applicable, has no Debt Rating, then the Applicable Rate shall be
at Pricing Level Category 5.

“Applicable Swing Line Percentage” means with respect to Swing Line Loans, for
each Swing Line Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Swing Line Loans held by such Swing Line Lender at
such time and the denominator of which is the Outstanding Amount of all Swing
Line Loans at such time.

“Appraised Value” means, at any time, (a) in the case of the Property commonly
referred to as “1633 Broadway”, the “as‑is” appraised value (on an individual,
as opposed to portfolio value, basis) of such Property as reflected in the most
recent Approved Appraisal for such Property furnished to the Administrative
Agent (for distribution to the Lenders), which on the Closing Date is
$2,300,000,000 and (b) in the case of the Property commonly referred to as “1301
Avenue of the Americas”, the “as‑is” appraised value (on an individual, as
opposed to portfolio value, basis) of such Property as reflected in the most
recent Approved Appraisal for such Property furnished to the Administrative
Agent (for distribution to the Lenders), which on the Closing Date is
$1,760,000,000.

“Approved Appraisal” means a written appraisal (a) prepared by a qualified
professional independent MAI appraiser selected by the Administrative Agent and
who is not an employee of any member of the Consolidated Group or any of their
Affiliates, the Administrative Agent or any Lender and (b) reasonably acceptable
to the Administrative Agent as to form, assumptions, substance and appraisal
date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Morgan Stanley Senior Funding, Inc. and U.S. Bank National Association, each in
its capacity as a joint lead arranger.

4

--------------------------------------------------------------------------------

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the REIT and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolver Maturity Date, (b) the date of termination of
the Revolving Credit Facility pursuant to Section 2.08, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Plan” has the meaning specified in Section 11.06(h)(iv).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (determined in accordance with clause
(ii) of the definition thereof) plus 1.00%; and if Base Rate shall be less than
zero, such rate shall be deemed zero.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.  

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

5

--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Loan Sublimit” means an amount equal to 50% of the Revolving Credit
Facility. The Bid Loan Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Bookrunners” means, collectively, MLPFS, Wells Fargo Securities, LLC and
JPMorgan Chase Bank, N.A., each in its capacity as a joint bookrunner.

“Borrower” has the meaning specified in the first introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditure Amount” means, for any Property for any period, an amount
equal to $0.25 per net rentable square foot of such Property during such period;
provided that the Consolidated Group’s Ownership Share of the Capital
Expenditure Amount with respect to any Real Property owned or ground leased by
an Unconsolidated Affiliate during any period will be included in the
calculation of Capital Expenditure Amount for such period on a basis consistent
with the above described treatment for Properties, and the Capital Expenditure
Amount with respect to any Property that is owned by a non-Wholly-Owned
Subsidiary of the Borrower or a non-Wholly-Owned Subsidiary of the REIT (other
than the Borrower and its Subsidiaries) shall be adjusted to account for Partial
Interests in such non-Wholly-Owned Subsidiary.

“Capitalization Rate” means 6.00%.

6

--------------------------------------------------------------------------------

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP as in effect on the
Closing Date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the applicable Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the applicable L/C Issuer(s) shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer(s). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b)demand or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) is a Lender or (B) (i) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 270 days from the date of acquisition thereof;
and

(d)investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,

7

--------------------------------------------------------------------------------

 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the REIT entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)the REIT shall cease to be the sole general partner of the Borrower or shall
otherwise cease to exclusively Control the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Combined EBITDA” means, for any period, an amount determined in accordance with
GAAP equal to: (a) Net Income for such period; plus (b) the sum of the following
(without duplication and to the extent reflected as a charge or deduction in the
statement of such Net Income for such period): (i) depreciation and amortization
expense, (ii) Interest Expense, (iii)

8

--------------------------------------------------------------------------------

 

income tax expense, (iv) amortization of intangibles (including goodwill) and
organization costs, (v) any non-recurring expenses or losses, (vi) any expense
or loss resulting from termination of a Swap Contract during such period, (vii)
any other non-cash charges (including non-cash impairment charges), (viii) all
commissions, guaranty fees, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Swap Contracts in respect of interest rates to the extent such
net costs are allocable to such period in accordance with GAAP, (ix) the
Consolidated Group’s Ownership Share of the foregoing items and components
referenced in clauses (b)(i) through (b)(viii) above attributable to
Unconsolidated Affiliates, and (x) reasonable transaction fees and expenses
incurred in respect of the Revolving Credit Facility and any Acquisition or debt
incurrence (in each case whether or not consummated); minus (c) the sum of the
following (to the extent included in the statement of such Net Income for such
period):  (i) interest income (except to the extent deducted in determining such
Net Income), (ii) any non-recurring income or gains, (iii) any gain resulting
from termination of a Swap Contract during such period, (iv) any non-cash income
(including non-cash income arising from changes in fair market value of an
asset), (v) any cash payments made during such period in respect of items
described in clause (b)(vii) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Net Income, and (vi) the Consolidated Group’s Ownership Share of the
foregoing items and components referenced in clauses (c)(i) through (c)(v) above
attributable to Unconsolidated Affiliates; provided that without duplication to
the extent already excluded pursuant to the foregoing, Combined EBITDA shall not
include the portion of the foregoing items and components referenced in clauses
(b) and (c) above that is attributable to Partial Interests; provided further
that Combined EBITDA shall only be reduced by general and administrative
expenses that are attributable to the management and operation of the assets in
accordance with GAAP and shall not be reduced by any corporate general or
administrative expenses of the Borrower and the REIT and their consolidated
Subsidiaries, or of Unconsolidated Affiliates.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

9

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Affiliate” means any Person that is not a Subsidiary of the REIT
(a) in which any member of the Consolidated Group, directly or indirectly, holds
an Equity Interest and (b) whose financial results are consolidated with the
financial results of the REIT under GAAP.

“Consolidated Group” means the REIT and its consolidated Subsidiaries, as
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” means a Person that directly, or indirectly through one
or more intermediaries, is Controlled by the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

“Customary Non-Recourse Carve-outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debt Rating” means, as of any date of determination with respect to any Person,
the rating as determined by S&P and/or Moody’s of such Person’s non-credit
enhanced, senior unsecured long-term debt as in effect on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

10

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) prior to
the Investment Grade Pricing Effective Date, the Leveraged-Based Applicable Rate
at Pricing Level Category 6 and on and after the Investment Grade Pricing
Effective Date, the Ratings-Based Applicable Rate at Pricing Level Category 5,
in each case applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including prior to the Investment
Grade Pricing Effective Date, the Leveraged-Based Applicable Rate at Pricing
Level Category 6 and on and after the Investment Grade Pricing Effective Date,
the Ratings-Based Applicable Rate at Pricing Level Category 5) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to prior to the Investment Grade Pricing
Effective Date, the Leveraged-Based Applicable Rate at Pricing Level Category 6
and on and after the Investment Grade Pricing Effective Date, the Ratings-Based
Applicable Rate at Pricing Level Category 5, plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or

11

--------------------------------------------------------------------------------

 

from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.20(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, each L/C Issuer, each Swing Line Lender and each other Lender promptly
following such determination.  

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding for purposes hereof the unwinding of any
Swap Contract.

“Disqualified Institution” means (a) any Person that is specifically identified
by name by the Borrower in a written list furnished to the Bookrunners prior to
the Escrow Date and (b) any Affiliate of any such identified Person that (i) has
been specifically identified to the Administrative Agent in writing by the
Borrower or (ii) is clearly identifiable on the basis of such Affiliate’s
name.  The list of Disqualified Institutions shall be generally available to the
Lenders on or prior to the Closing Date and may be updated in writing from time
to time after the Closing Date upon the written request of the Borrower to the
Administrative Agent and, during the continuance of an Event of Default,
consented to in writing by the Administrative Agent (but no such update shall
become effective until the second Business Day after it is provided by the
Borrower to the Administrative Agent for dissemination to the Lenders (or, if
applicable, consented to by the Administrative Agent), or apply retroactively to
a Person that already acquired and continues to hold (or has and remains
committed to acquire, without giving retroactive effect to any such commitment)
an assignment or participation interest in the Revolving Credit Facility).

“Dollar” and “$” mean lawful money of the United States.

“DQ List” has the meaning specified in Section 11.06(h)(v).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

12

--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).  For the avoidance of doubt,
any Disqualified Institution is subject to Section 11.06(h).

“Eligible Ground Lease” means a ground lease with a Wholly-Owned Subsidiary of
the REIT as lessee as to which no default or event of default has occurred or
with the passage of time or the giving of notice would occur and containing the
following terms and conditions: (a) a remaining term (inclusive of any
unexercised extension options) of thirty (30) years or more from the date the
Property is included as an Unencumbered Eligible Property; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Material into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

13

--------------------------------------------------------------------------------

 

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means the REIT and any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Escrow Agreement” means the Escrow Agreement, dated as of December 15, 2017,
among the Loan Parties, the Lenders, the Administrative Agent and Arnold &
Porter Kaye Scholer LLP as escrow agent thereunder.

“Escrow Date” means the date the Escrow Agreement becomes effective in
accordance with its terms.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate applicable to a Eurodollar
Margin Bid Loan, which margin shall be expressed in multiples of 1/100th of one
basis point.

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

“Eurodollar Rate” means:

(i)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) (or a comparable or
successor rate, which rate is approved by the Administrative Agent after
consultation with the Borrower), as

14

--------------------------------------------------------------------------------

 

published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(ii) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Margin Bid Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Subsidiary of the Borrower that:

(a)does not own or ground lease all or any portion of any Unencumbered Eligible
Property;

(b)does not, directly or indirectly, own all or any portion of the Equity
Interests of any Subsidiary of the Borrower that owns an Unencumbered Eligible
Property; and

(c)is:

(i)not a Wholly-Owned Subsidiary of the Borrower;

(ii)a borrower or guarantor of Secured Indebtedness owed to a non-Affiliate of
the REIT and the terms of such Secured Indebtedness prohibit such Subsidiary
from becoming a Guarantor (or is a direct or indirect parent of such borrower or
guarantor (other than the Borrower or the REIT)); or

(iii)an Immaterial Subsidiary.

15

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 11.13) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Letters of Credit” means the letters of credit, if any, issued under
the Existing Credit Agreement and outstanding on the Closing Date and set forth
on Schedule 2.04, and “Existing Letter of Credit” means any of them
individually.

“Facilities” means, collectively, the Revolving Credit Facility and each TL
Tranche.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

16

--------------------------------------------------------------------------------

 

“Fee Letters” means, collectively, the several letter agreements, each dated on
or about November 7, 2017, among the Borrower, the Administrative Agent and a
Bookrunner, and “Fee Letter” means any of them individually.

“Fixed Charges” means, for any period, the sum (without duplication) of (a) 
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to Indebtedness of the REIT and its
Subsidiaries during such period, other than any balloon or bullet payments
necessary to repay maturing Indebtedness in full, (c) Restricted Payments with
respect to preferred Equity Interests of the REIT or a Subsidiary thereof that
are paid in cash during such period to a Person that is not a Wholly-Owned
Subsidiary of the REIT, and (d) the Consolidated Group’s Ownership Share of the
foregoing items and components referenced in clauses (b) and (c) attributable to
the Consolidated Group’s interests in Unconsolidated Affiliates; provided that
Fixed Charges shall not include the portion of the foregoing items and
components referenced in clauses (a) through (c) above that is attributable to
Partial Interests.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

17

--------------------------------------------------------------------------------

 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(f).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Release Notice” means a written request by the Borrower for the
release of a Guarantor pursuant to Section 11.19(b), (c) or (d).

“Guarantors” means, collectively, (a) upon and at all times following a REIT
Guaranty Event, the REIT, unless released in accordance with Section 11.19(d),
and (b) each Subsidiary Guarantor.  For the avoidance of doubt, the REIT shall
not be a Guarantor on the Closing Date.

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

18

--------------------------------------------------------------------------------

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary of the
REIT whose total assets as of the last day of the then most recently ended
fiscal quarter were less than 3.0% of Total Asset Value.

“Incremental Facilities” has the meaning specified in Section 2.18(a).

“Incremental Revolving Increase” has the meaning specified in Section 2.18(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business that are not past due for more than 60 days after the date on which
such trade account payable was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)Capitalized Leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided, that an obligation of the Borrower to redeem its
Equity Interests from a limited partner thereof shall not constitute
Indebtedness if the Borrower in its sole discretion may satisfy such obligation
by delivering (or causing to be delivered) to such limited partner common Equity
Interests in the REIT;

(h)all Off-Balance Sheet Arrangements of such Person; and

19

--------------------------------------------------------------------------------

 

(i)all Guarantees of such Person in respect of any of the foregoing, excluding
guarantees of Non-Recourse Indebtedness for which recourse is limited to
liability for Customary Non-Recourse Carveouts.

For all purposes hereof, (i) Indebtedness shall include the Consolidated Group’s
Ownership Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates, (ii) the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person and (iii)
Indebtedness shall not include the portion of the foregoing items and components
referenced in clauses (a) through (i) above attributable to Partial
Interests.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any Capitalized Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Revolver Maturity Date” means January 10, 2022.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

“Interest Expense” means, for any period, without duplication, the sum of (i)
total interest expense of the REIT and its consolidated Subsidiaries determined
in accordance with GAAP (including for the avoidance of doubt interest
attributable to Capitalized Leases) excluding the portion thereof that is
attributable to Partial Interests and (ii) the Consolidated Group’s Ownership
Share of the Interest Expense of Unconsolidated Affiliates.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolver
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Revolver Maturity Date.

“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date

20

--------------------------------------------------------------------------------

 

one, two, three or six months thereafter (in each case, subject to
availability), as selected by the Borrower in its Committed Loan Notice or Bid
Request, as the case may be, or, in the case of Eurodollar Rate Committed Loans,
such other period that is twelve months or less requested by the Borrower and
consented to by all Lenders; and (b) as to each Absolute Rate Loan, a period of
not less than 14 days and not more than 180 days as selected by the Borrower in
its Bid Request; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Revolver Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Credit Rating” means receipt of a Debt Rating of BBB- or
better from S&P or Baa3 or better from Moody’s.

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Borrower has obtained an Investment Grade Credit
Rating and (b) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (i) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Rating(s) received, if any, from each of S&P and Moody’s as of such date)
and (ii) notifying the Administrative Agent that the Borrower has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of the
Revolving Credit Facility.

“Investment Grade Release” has the meaning specified in Section 11.19(a).

“Investment Grade Tenant” means (a) a tenant with a Debt Rating of at least Baa3
or better from Moody’s and/or BBB- or better from S&P (it being understood that
in the event there is a discrepancy between the Moody’s rating and the S&P
rating, the higher of the two ratings will be utilized) or (b) a tenant that is
a Wholly-Owned Subsidiary of an entity that meets such ratings requirement
provided that such entity has guaranteed such tenant’s obligations under the

21

--------------------------------------------------------------------------------

 

applicable lease, which guaranty is reasonably acceptable in form and substance
to the Administrative Agent.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary thereof) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means, collectively, (i) Bank of America, (ii) Wells Fargo, (iii)
JPMorgan Chase Bank, (iv) Morgan Stanley Bank, N.A. and (v) U.S. Bank National
Association, in each case in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lease” means each existing or future lease, sublease (to the extent of any
rights thereunder of the Borrower or any Unencumbered Property Subsidiary),
license, or other

22

--------------------------------------------------------------------------------

 

agreement (other than an Eligible Ground Lease) under the terms of which any
Person has or acquires any right to occupy or use any Real Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder.

“Lender” has the meaning specified in the first introductory paragraph hereto
and, unless the context requires otherwise, includes the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolver Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Subfacility” means, at any time, an amount equal to the lesser
of (a) the aggregate amount of the L/C Issuers’ Letter of Credit Sublimits at
such time and (b) the Revolving Credit Facility at such time.  The Letter of
Credit Subfacility is part of, and not in addition to, the Revolving Credit
Facility. On the Closing Date, the amount of the Letter of Credit Subfacility is
$125,000,000.

“Letter of Credit Sublimit” means, as to each L/C Issuer, its agreement as set
forth in Section 2.04 to issue, amend and extend Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption, New Lender Joinder Agreement or other documentation, which other
documentation shall be in form and substance satisfactory to the Administrative
Agent, pursuant to which such L/C Issuer becomes an L/C Issuer hereunder, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Leverage Ratio” means, as of any date of determination, the quotient (expressed
as a percentage) of (i) Total Indebtedness, divided by (ii) Total Asset Value.

“Leveraged-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate.”

23

--------------------------------------------------------------------------------

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, negative pledge or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Escrow Agreement, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.19 of this Agreement, and each Fee
Letter.

“Loan Modification Offer” has the meaning specified in Section 11.01.

“Loan Parties” means, collectively, (a) the Borrower, (b) the REIT, (c) at all
times prior to an Investment Grade Release, each Subsidiary Guarantor and (d)
upon and at all times following an Investment Grade Release, each Unencumbered
Property Subsidiary, and “Loan Party” means any of them individually.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Fees” means, with respect to each Property for any period, an amount
equal to the actual management fees payable with respect thereto.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business or financial condition of the REIT
and its Subsidiaries, or the Borrower and its Subsidiaries, taken as a whole;
(b) a material adverse effect on the rights and remedies of the Administrative
Agent or any Lender under any Loan Documents, or of the ability of the Loan
Parties taken as a whole to perform their obligations under any Loan Document;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued by it that are outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.19(a)(i),
(a)(ii) or (a)(iii), or Section 8.02(c) an amount equal to 103% of the
Outstanding Amount of all L/C Obligations.

“Minimum Property Condition” means, at any time that (i) there are at least two
(2) Unencumbered Eligible Properties and (ii) the aggregate Unencumbered Asset
Value of all Unencumbered Eligible Properties is at least $1,250,000,000.

24

--------------------------------------------------------------------------------

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Equity Proceeds” means all cash or other assets received by the REIT or the
Borrower as a result of the sale of common shares, preferred shares, convertible
securities or other ownership or equity interests in the REIT or the Borrower,
less customary costs and discounts of issuance paid by the REIT or the Borrower
to Persons that are not Affiliates of the REIT.

“Net Income” means, with respect to the REIT for any period and without
duplication, the sum of (i) the consolidated net income (or loss) of the REIT
and its Subsidiaries, determined in accordance with GAAP, excluding the portion
thereof that is attributable to Partial Interests and (ii) the Consolidated
Group’s Ownership Share of the net income (or loss) attributable to
Unconsolidated Affiliates.

“New Lender Joinder Agreement” has the meaning specified in Section 2.18(c).

“NOI” means, with respect to any Property for any period, (a) property rental
and other income derived from the operation of such Property from tenants paying
rent as determined in accordance with GAAP, minus (b) the amount of all expenses
(as determined in accordance with GAAP) incurred in connection with and directly
attributable to the ownership and operation of such Property for such period,
including, without limitation, Management Fees and amounts accrued for the
payment of real estate taxes and insurance premiums, but excluding (i) the
portion of the foregoing items and components that is attributable to Partial
Interests, (ii) any general and administrative expenses related to the operation
of the REIT and its Subsidiaries, (iii) any interest expense or other debt
service charges and (iv) any non-cash charges such as depreciation or
amortization of financing costs.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

25

--------------------------------------------------------------------------------

 

“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash or cash equivalents and other assets of nominal
value incidental to the ownership of such Single Asset Entity.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the REIT is a
party, under which the REIT or the Borrower has:

(a)any obligation under a guarantee contract that has any of the characteristics
identified in FASB ASC 460-10-15-4;  

(b)a retained or contingent interest in assets transferred to an unconsolidated
entity or similar arrangement that serves as credit, liquidity or market risk
support to such entity for such assets;

(c)any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the REIT’s Equity Interests and classified in stockholders’ equity in
the REIT’s statement of financial position, as described in FASB ASC
815-10-15-74; or

26

--------------------------------------------------------------------------------

 

(d)any obligation, including a contingent obligation, arising out of a variable
interest (as defined in the FASB ASC Master Glossary) in an unconsolidated
entity that is held by, and material to, the REIT or the Borrower, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the REIT
or its Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or similar constituent
document); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans, Bid Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans, Bid Loans and Swing Line Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Ownership Share” means, with respect to any Subsidiary or Consolidated
Affiliate of a Person (other than a Wholly-Owned Subsidiary thereof) or any
Unconsolidated Affiliate of a Person, the greater of (a) such Person’s relative
nominal direct and indirect ownership interest (expressed as a percentage) in
such Subsidiary, Consolidated Affiliate or Unconsolidated Affiliate or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary, Consolidated Affiliate or Unconsolidated
Affiliate determined in accordance with the applicable provisions of the
declaration of trust, articles or certificate of

27

--------------------------------------------------------------------------------

 

incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate.

“Partial Interest” means, with respect to any Person that is a direct or
indirect non-Wholly-Owned Subsidiary or Consolidated Affiliate of (i) the
Borrower or (ii) the REIT (other than the Borrower and its Subsidiaries), the
Ownership Share of such Person that is held by a Person other than the REIT, the
Borrower or a Wholly-Owned Subsidiary of the REIT or the Borrower.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Permitted Amendments” means, with respect to any Affected Facility, an
extension of the final maturity date of the applicable Loans and/or Revolving
Credit Commitments of the Accepting Lenders thereof on customary terms (provided
that such extensions may not result in having more than two maturity dates at
any time with respect to the Revolving Credit Facility without the consent of
the Administrative Agent) and, in connection therewith, a change in the
Applicable Rate with respect to the applicable Loans and/or Revolving Credit
Commitments of the Accepting Lenders thereof (including by implementation of a
“LIBOR floor”) and the payment of additional fees to such Accepting Lenders.

“Permitted Equity Encumbrances” means:

(a)Liens pursuant to any Loan Document; and

(b)Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 6.04.

“Permitted Property Encumbrances” means:

(a)Liens pursuant to any Loan Document;

(b)easements, zoning restrictions, rights of way, sewers, electric lines,
telegraph and telephone lines, encroachments, protrusions and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business or other title

28

--------------------------------------------------------------------------------

 

and survey exceptions disclosed in the applicable title insurance policies, in
any such case that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the REIT or any Subsidiary thereof;

(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not yet overdue
for a period of more than thirty (30) days or are being contested in good faith
and by appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d)any interest or right of a lessee of a Property under leases entered into in
the ordinary course of business of the applicable lessor; and

(e)rights of lessors under Eligible Ground Leases.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.11 or determining the Leveraged-Based Applicable Rate (as defined in the
definition of Applicable Rate) in respect of a proposed Pro Forma Transaction,
such transaction shall be deemed to have occurred as of the first day of the
four (4) fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information (such period, the
“Measuring Period”).  As used herein, “Pro Forma Transaction” means (a) any
incurrence or assumption of Indebtedness, (b) any removal of a Property as an
Unencumbered Eligible Property (including a release of any Unencumbered Property
Subsidiary from its obligations under the Guaranty) or any direct or indirect
Disposition of any Person or Property (including through a merger, dissolution,
liquidation or consolidation thereof), or (c) the making of any Investment or
any other acquisition of any Person (including by merger) or property (including
any property for which a ground lease was entered into).  In connection with any
calculation relating to Section 7.11 upon giving effect to a Pro Forma
Transaction on a Pro Forma Basis for the

29

--------------------------------------------------------------------------------

 

applicable Measuring Period, in each case to the extent applicable and in a
manner reasonably satisfactory to the Administrative Agent:

(i)any Indebtedness (x) that is to be incurred in connection with such Pro Forma
Transaction, and the aggregate amount of all other Indebtedness incurred since
the last day of such Measuring Period, shall be included and deemed to have been
incurred as of the first day of the applicable period, and (y) that is to be
retired or repaid in connection with such Pro Forma Transaction, and the
aggregate amount of all other Indebtedness retired or repaid since the last day
of such Measuring Period, shall be excluded and deemed to have been retired as
of the first day of such Measuring Period;

(ii)income statement items (whether positive or negative) attributable to
(x) any Person or Property being directly or indirectly Disposed of or removed
in connection with such Pro Forma Transaction, and all other Persons and
Properties directly or indirectly Disposed of or removed since the last day of
such Measuring Period, shall be excluded and (y) any Person or Property being
acquired in connection with such Pro Forma Transaction, and all other Persons
and Properties acquired since the last day of such Measuring Period, shall be
included as of the first day of such Measuring Period;

(iii)Total Asset Value shall (x) exclude the portion of Total Asset Value
attributable to any Person or Property being directly or indirectly Disposed of
or removed in connection with such Pro Forma Transaction and all other Persons
and Properties directly or indirectly Disposed of or removed since the last day
of such Measuring Period, and (y) include, as of the first day of such Measuring
Period, the acquisition price of any Person or Property being acquired in
connection with such Pro Forma Transaction and the acquisition price paid for
all other Persons and Properties acquired since the last day of such Measuring
Period;

(iv)Unencumbered Asset Value shall (x) exclude the portion of Unencumbered Asset
Value attributable to any Unencumbered Eligible Property being directly or
indirectly Disposed of or removed in connection with such Pro Forma Transaction
and all other Unencumbered Properties directly or indirectly Disposed of or
removed since the last day of such Measuring Period, and (ii) include, as of the
first day of such Measuring Period, the acquisition price of any Property being
acquired in connection with such Pro Forma Transaction (to the extent such
property will be an Unencumbered Eligible Property upon the acquisition thereof)
and the acquisition price paid for all other Unencumbered Eligible Properties
acquired since the last day of such Measuring Period; and

(v)to the extent any other pro forma adjustments are to be included in
connection with any such calculation, such adjustments are (A) directly
attributable to such Pro Forma Transaction, (B) expected to have a continuing
impact on the Consolidated Group and (C) factually supportable (in the judgment
of the Administrative Agent).

30

--------------------------------------------------------------------------------

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the REIT or a Subsidiary thereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Real Property” as to any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Non-Recourse
Carve-Outs shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness.

“Register” has the meaning specified in Section 11.06(c).

“REIT” has the meaning specified in the first introductory paragraph hereto.

“REIT Guaranty Election Notice” means a written notice provided by the REIT to
the Administrative Agent to the effect that the REIT has irrevocably elected to
Guarantee the Revolving Credit Facility.

“REIT Guaranty Event” means the occurrence of either (a) the receipt by the
Administrative Agent of a REIT Guaranty Election Notice or (ii) the REIT becomes
a borrower or guarantor of, or otherwise obligated in respect of any
Indebtedness.

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

31

--------------------------------------------------------------------------------

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the REIT (a) the financial statements required to be delivered to the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b), as
applicable, and (b) the Compliance Certificate and other calculations required
to be delivered to the Administrative Agent pursuant to Section 6.02(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders
(determined without giving effect to any Bid Loans outstanding on such date) or,
if the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
computation).  The Total Credit Exposure of, and Total Outstandings held by, any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lenders that are the applicable Swing Line Lender or the applicable L/C
Issuer, as the case may be, in making such determination.

“Responsible Officer” means (i) in the case of any Loan Party that has one or
more officers, the chief executive officer, president, chief financial officer,
chief accounting officer, executive vice president, vice president - treasury,
treasurer, assistant treasurer or controller of such Loan Party, (ii) in the
case of any Loan Party that does not have any officers, the chief executive
officer, president, chief financial officer, chief accounting officer, executive
vice president, vice president - treasury, treasurer, assistant treasurer or
controller of the REIT or such Loan Party’s general partner, as applicable,
(iii) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the REIT, and (iv)
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers listed in clause (i) (and, in the case of a Loan Party that does not
have any officers, any other officer or employee of the REIT so designated by
any of the foregoing officers listed in clause (ii)) in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party (and, in the case of a Loan Party that does not have any officers, any
other officer or employee of the REIT) designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party (and,
in the case of a Loan Party that does not have any officers, the REIT) and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party (and, in the case of a Loan Party that does not have any
officers, the REIT).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity

32

--------------------------------------------------------------------------------

 

Interest, or on account of any return of capital to such Person’s stockholders,
partners or members (or the equivalent Person thereof).

“Revolver Maturity Date” means the later of (i) the Initial Revolver Maturity
Date and (ii) if the Initial Revolver Maturity Date is extended pursuant to
Section 2.16, such extended maturity date as determined pursuant to such
Section; provided, however, that, in each case, if such date is not a Business
Day, the Revolver Maturity Date shall be the next preceding Business Day.

“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Committed Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.  On the Closing Date, the
Revolving Credit Facility is $1,000,000,000.

“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means Indebtedness of any Person that is secured by a
Lien on any asset (including without limitation any Equity Interest) owned or
leased by the REIT, any Subsidiary thereof or any Unconsolidated Affiliate, as
applicable, and in connection with any calculation relating to Section 7.11,
means, at any time, Total Indebtedness that is Secured Indebtedness.  

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness, divided by (b) Total
Asset Value.

“Securities Act” means the Securities Act of 1933.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

33

--------------------------------------------------------------------------------

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the REIT and its Subsidiaries as of that date determined
in accordance with GAAP.

“Significant Subsidiary” means, on any date of determination, each Subsidiary or
group of Subsidiaries of the REIT whose contribution to Total Asset Value as of
the last day of the then most recently ended fiscal quarter was equal to or
greater than 5% of the Total Asset Value at such date (it being understood that
such calculations shall be determined in the aggregate for all Subsidiaries of
the REIT subject to any of the events specified in clause (e), (f), (g) or (h)
of Section 8.01).

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or ground leases pursuant to an Eligible Ground Lease a Property and/or
cash or cash equivalents and other assets of nominal value incidental to such
Person’s ownership of such Property; (b) is engaged only in the business of
owning, developing and/or leasing such Property; and (c) receives substantially
all of its gross revenues from such Property. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash or cash equivalents and other assets of nominal value
incidental to such Person’s ownership of the other Single Asset Entities, such
Person shall also be deemed to be a Single Asset Entity for purposes hereof
(such an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning specified in the definition of
Single Asset Entity.

“Solvency Certificate” means a solvency certificate of the chief financial
officer, chief accounting officer or vice president - treasury of the REIT, as
general partner of the Borrower, substantially in the form of Exhibit I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“SPC” has the meaning specified in Section 11.06(f).

“Subsidiary” means, with respect to any Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other

34

--------------------------------------------------------------------------------

 

governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the REIT.

“Subsidiary Guarantor” means, (a) at all times prior to an Investment Grade
Release, all existing and future direct and indirect Subsidiaries of the REIT
other than Excluded Subsidiaries and (b) upon and at all times following an
Investment Grade Release, each Unencumbered Property Subsidiary (if any) that is
a co-borrower or guarantor of, or otherwise is obligated in respect of, any
Indebtedness of the REIT or the Borrower, unless, in each case under clauses (a)
and (b), released in accordance with Section 11.19(b) or (c), as applicable, or
otherwise with the consent of the Administrative Agent and Required Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any nationally
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.06.

“Swing Line Lenders” means, collectively, (i) Bank of America, (ii) Wells Fargo,
(iii) JPMorgan Chase Bank, (iv) Morgan Stanley Bank, N.A. and (v) U.S. Bank
National Association, in each case in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

35

--------------------------------------------------------------------------------

 

“Swing Line Loan” has the meaning specified in Section 2.06(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.06(b), which shall be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Subfacility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Swing Line Lenders’ Swing Line Sublimits at such
time and (b) the Revolving Credit Facility.  The Swing Line Subfacility is part
of, and not in addition to, the Revolving Credit Facility.  On the Closing Date,
the amount of the Swing Line Subfacility is $100,000,000.

“Swing Line Sublimit” means, as to each Swing Line Lender, its agreement as set
forth in Section 2.06 to make Swing Line Loans in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption, New Lender
Joinder Agreement or other documentation, which other documentation shall be in
form and substance satisfactory to the Administrative Agent, pursuant to which
such Swing Line Lender becomes Swing Line Lender hereunder, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$100,000,000, (c) with respect to the Swap Termination Value owed by any Person,
$50,000,000 and (d) in all other cases, $50,000,000.

“TL Tranche” has the meaning specified in Section 2.18(a).

“Total Asset Value” means, on any date of determination, the sum of (a) the
quotient obtained by dividing (i) (A) for all Properties that have been owned or
ground leased by a member of the Consolidated Group for the period of eight full
fiscal quarters most recently ended on or prior to such date of determination,
the aggregate NOI from such Properties for the fiscal quarter most recently
ended on or prior to such date of determination (excluding the NOI of any
Property not owned or ground leased for the entirety of such eight fiscal
quarter period) multiplied by (B) four, by (ii) the Capitalization Rate, (b) for
any acquired Property (other than land, or properties that are under
construction or otherwise under development and not yet

36

--------------------------------------------------------------------------------

 

substantially complete) that has not been owned or ground leased by a member of
the Consolidated Group for the period of eight full fiscal quarters most
recently ended on or prior to such date of determination, the acquisition price
paid for such Property, (c) the fair market value of publicly traded securities,
cash and Cash Equivalents (without duplication), in each case owned by the REIT
and its Subsidiaries as of the last day of the fiscal quarter most recently
ended on or prior to such date of determination, (d) the aggregate GAAP book
value of all Properties that constitute unimproved land as of the last day of
the fiscal quarter most recently ended on or prior to such date of
determination, (e) the aggregate GAAP book value of all mortgage notes
receivable held by the REIT and its Subsidiaries as of the last day of the
fiscal quarter most recently ended on or prior to such date of determination,
(f) the aggregate GAAP book value of all Properties that are under construction
or otherwise under development and not substantially complete as of the last day
of the fiscal quarter most recently ended on or prior to such date of
determination and (g) prepaid expenses and fully refundable cash funds owned by
the Borrower or a Subsidiary thereof that are held in escrow, such as fully
refundable deposits made by the Borrower and its Subsidiaries under sales
agreements; provided that the Consolidated Group’s Ownership Share of assets
held by Unconsolidated Affiliates (excluding assets of the type described in
clause (c) above) will be included in the calculation of Total Asset Value on a
basis consistent with the above described treatment for Wholly-Owned Properties
and other assets, and Total Asset Value shall not include the portion of the
foregoing items and components referenced in clauses (a) through (g) above that
is attributable to Partial Interests.

Notwithstanding anything to the contrary contained in this definition, for
purposes of calculating Total Asset Value at any time:

(I)Each calculation pursuant to clause (a) or clause (b) of the foregoing
paragraph shall exclude therefrom the Properties commonly referred to as “1633
Broadway” and “1301 Avenue of the Americas”; and

(II)Each calculation of Total Asset Value shall include:

a.with respect to the Property commonly referred to as “1633 Broadway”, an
amount equal to the greater of (i) the Appraised Value of such Property on such
date of determination and (ii) the quotient obtained by dividing (A) the NOI for
the fiscal quarter most recently ended on or prior to the date of determination
that is attributable to the Property commonly referred to as “1633 Broadway”,
annualized on a basis reasonably acceptable to the Administrative Agent, by (B)
the Capitalization Rate; and

b.with respect to the Property commonly referred to as “1301 Avenue of the
Americas”, an amount equal to the greater of (i) the Appraised Value of such
Property on such date of determination and (ii) the quotient obtained by
dividing (A) the NOI for the fiscal quarter most recently ended on or prior to
the date of determination that is attributable to the Property commonly referred
to as “1301 Avenue of the Americas”, annualized on a

37

--------------------------------------------------------------------------------

 

basis reasonably acceptable to the Administrative Agent, by (B) the
Capitalization Rate; and

(III)Not more than 35% of the Total Asset Value at any time may be attributable
to Investments in the following types of assets (after giving effect to such
Investment), with any excess over the foregoing limit being excluded from Total
Asset Value:

a.unimproved land holdings (including through the purchase or other acquisition
of all of the Equity Interests of any Person that owns unimproved land
holdings);

b.mortgages, mezzanine loans and notes receivable;

c.real property assets that are under construction or development, but not yet
substantially complete (excluding for the avoidance of doubt, Properties under
renovation);

d.Unconsolidated Affiliates (including through the purchase or other acquisition
of Equity Interests of any Unconsolidated Affiliate); and

e.real property assets that are not office properties (it being understood that
office properties may include retail components).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitment and Revolving Credit Exposure of such Lender at such
time.

“Total Indebtedness” means, as of any date of determination, the then aggregate
outstanding amount of all Indebtedness of the REIT and its Subsidiaries on a
consolidated basis.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliates” means any Person (a) in which any member of the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the REIT
on an equity basis of accounting and (b) whose financial results are not
consolidated with the financial results of the REIT under GAAP.

38

--------------------------------------------------------------------------------

 

“Unencumbered Asset Value” means, as of any date of determination, the sum of
(a) the quotient obtained by dividing (i) (A) for all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease for the
period of eight full fiscal quarters most recently ended on or prior to such
date of determination, the aggregate Unencumbered NOI from such Properties for
the fiscal quarter most recently ended on or prior to the date of determination
(excluding the Unencumbered NOI of any Property not owned or ground leased for
the entirety of such eight fiscal quarter period) multiplied by four, by (ii)
the Capitalization Rate, plus (b) for all Unencumbered Eligible Properties owned
or ground leased pursuant to an Eligible Ground Lease as of the last day of the
fiscal quarter most recently ended on or prior to such date of determination for
a period less than eight full fiscal quarters most recently ended on or prior to
such date of determination, the aggregate acquisition cost of such Properties.  

“Unencumbered Eligible Property” has the meaning specified in the definition of
“Unencumbered Property Criteria,” and on the Closing Date shall include the
Properties listed on Schedule 1.01A.   For the avoidance of doubt, each
Unencumbered Eligible Property that is owned or ground leased directly or
indirectly by an Unencumbered Property Subsidiary that is the subject of a
release pursuant to Section 11.19(b) will immediately upon such release cease to
be an Unencumbered Eligible Property unless (x) such Property satisfies all of
the Unencumbered Property Criteria (other than the criterion requiring such
Unencumbered Property Subsidiary to be a Guarantor) and (y) the Administrative
Agent provides its prior written consent.

“Unencumbered Interest Coverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) the aggregate Unencumbered NOI with respect to all
Unencumbered Eligible Properties for such fiscal quarter, to (b) the portion of
Interest Expense for such fiscal quarter that is attributable to Unsecured
Indebtedness.

“Unencumbered NOI” means, for any period for each Unencumbered Eligible
Property, the remainder of (a) NOI for such Unencumbered Eligible Property for
such period less (b) the Capital Expenditure Amount for such Unencumbered
Eligible Property; provided that for purposes of calculating the aggregate
Unencumbered NOI for all Unencumbered Eligible Properties at any time:

(a)not more than 25% of the aggregate Unencumbered NOI for all Unencumbered
Eligible Properties at any time may come from any single tenant that is not an
Investment Grade Tenant, with any excess over the foregoing limit being excluded
from such aggregate Unencumbered NOI; and

(b)not more than 20% of the aggregate Unencumbered NOI for all Unencumbered
Eligible Properties at any time may be in respect of Properties that are not
office properties, with any excess over the foregoing limit being excluded from
such aggregate Unencumbered NOI.

“Unencumbered Property Criteria” means, in order for any Property to be included
as an Unencumbered Eligible Property it must meet and continue to satisfy each
of the following criteria (each such property that meets such criteria being
referred to as an “Unencumbered Eligible Property”):

39

--------------------------------------------------------------------------------

 

(a)The Property is an office property (and may include retail components).

(b)The Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to the Borrower or an Unencumbered
Property Subsidiary that is a Subsidiary Guarantor or, after the occurrence of
the Investment Grade Release, is not required to be a Subsidiary Guarantor.

(c)Each Unencumbered Property Subsidiary with respect to the Property is
organized in a state within the United States or in the District of Columbia,
and the Property itself is located in a state within the United States or in the
District of Columbia.

(d)The Equity Interests (and the right to any income therefrom or proceeds
thereof) of each Unencumbered Property Subsidiary with respect to such Property
are not subject to any Liens or other encumbrances (other than Permitted Equity
Encumbrances).

(e)The Property (and the right to any income therefrom or proceeds thereof) is
not subject to any ground lease (other than an Eligible Ground Lease), Lien
and/or encumbrance or any restriction on the ability of the REIT, the Borrower
and each Unencumbered Property Subsidiary with respect to such Property to
transfer or encumber such Property or income therefrom or proceeds thereof
(other than Permitted Property Encumbrances).

(f)The Property does not have any title, survey, environmental, structural,
architectural or other defects that would interfere with the use of such
properties for their intended purpose in any material respect and shall not be
subject to any condemnation or similar proceeding.

(g)No Unencumbered Property Subsidiary with respect to such Property is subject
to any proceedings under any Debtor Relief Law.

(h)No Unencumbered Property Subsidiary with respect to such Property shall incur
or otherwise be liable for any Indebtedness (other than (x) Indebtedness under
the Revolving Credit Facility, (y) guaranties of Indebtedness of the Borrower or
the REIT so long as such Unencumbered Property Subsidiary is a Subsidiary
Guarantor and (z) in the case of an Unencumbered Property Subsidiary that
indirectly owns all or any portion of an Unencumbered Eligible Property (an
“Indirect Owner”), unsecured guaranties of Non-Recourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Non-Recourse Carve-Outs).

In addition, the Administrative Agent may in its discretion agree to include as
an Unencumbered Eligible Property a Property that (a) is not an office property,
subject to (i) compliance with all other Unencumbered Property Criteria, as same
may be adjusted by the Administrative Agent, acting in consultation with the
Borrower, to reflect the type of Property to be included and (ii) adjustment of
the definitions of Capital Expenditure Amount and Capitalization Rate and such
other terms and conditions of this Agreement as the Administrative Agent, acting
in consultation with the Borrower, reasonably deems appropriate to reflect the
type of Property to be included or (b) otherwise does not satisfy all the
Unencumbered Property Criteria but only to the extent contemplated in Section
6.12(c).

40

--------------------------------------------------------------------------------

 

“Unencumbered Property Subsidiary” means each Subsidiary of the Borrower that
owns or ground leases, directly or indirectly, all or a portion of any
Unencumbered Eligible Property.

“Unsecured Leverage Ratio” means as of any date of determination, the quotient
(expressed as a percentage) of (i) Unsecured Indebtedness, divided by (ii)
Unencumbered Asset Value.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Cash” means, as of any date, an amount equal to aggregate amount
of cash and Cash Equivalents of the Consolidated Group on such date that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash is maintained).

“Unsecured Indebtedness” means Indebtedness of any Person that is not Secured
Indebtedness, and in connection with any calculation relating to Section 7.11,
means, at any time, Total Indebtedness that is not Secured Indebtedness.  

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.  For purposes hereof, so long as the Borrower
remains a Subsidiary of the REIT, the Borrower and its Wholly-Owned Subsidiaries
shall be deemed to be Wholly-Owned Subsidiaries of the REIT.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

41

--------------------------------------------------------------------------------

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the phrase “would not
reasonably be expected to have a Material Adverse Effect” and words of similar
import shall be construed to mean  “would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect” and the
phrase “would reasonably be expected to have a Material Adverse Effect” and
words of similar import shall be construed to mean  “would, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.”

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”  

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein or determining the Leveraged-Based
Applicable Rate (as defined in the definition of Applicable Rate), Indebtedness
of the Borrower and its Subsidiaries shall be

42

--------------------------------------------------------------------------------

 

deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP  (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the REIT and its Subsidiaries or to the
determination of any amount for the REIT and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the REIT is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04Rounding.  Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06Letter of Credit Amounts.   Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

43

--------------------------------------------------------------------------------

 

ARTICLE II.the COMMITMENTS and Credit Extensions

2.01Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans denominated in Dollars (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Revolving Credit Facility and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Credit Commitment.  Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.07, and reborrow
under this Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Committed Loans.  

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or of any conversion of
Eurodollar Rate Committed Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Committed Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Committed Loans
shall be in a minimum principal amount of $5,000,000.  Except as provided in
Sections 2.04(c) and 2.06(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a minimum principal amount of $500,000.  Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Committed Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the

44

--------------------------------------------------------------------------------

 

applicable Committed Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Committed Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan.  During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders.  

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

2.03Bid Loans.  

(a)General.  Subject to the terms and conditions set forth herein, each Lender
agrees that the Borrower may from time to time on and after the Investment Grade
Pricing Effective Date, request the Lenders to submit offers to make loans (each
such loan, a “Bid Loan”) to the Borrower prior to the Revolver Maturity Date
pursuant to this Section 2.03; provided, however, that after giving effect to
any Bid Borrowing, (i) the Total Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the aggregate Outstanding Amount of all Bid Loans
shall not

45

--------------------------------------------------------------------------------

 

exceed the Bid Loan Sublimit.  There shall not be more than ten different
Interest Periods in effect with respect to Bid Loans at any time.

(b)Requesting Competitive Bids.  The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans.  Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, and (iv) the duration of the Interest Period with respect thereto,
and shall be signed by a Responsible Officer of the Borrower.  No Bid Request
shall contain a request for (i) more than one Type of Bid Loan or (ii) Bid Loans
having more than three different Interest Periods.  Unless the Administrative
Agent otherwise agrees in its sole discretion, the Borrower may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.

(c)Submitting Competitive Bids.  

(i)The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.

(ii)Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request.  Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders in response
to such Bid Request.  Each Competitive Bid shall specify (A) the proposed date
of the Bid Borrowing; (B) the principal amount of each Bid Loan for which such
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the Revolving Credit Commitment of the bidding Lender,
(y) must be $10,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Eurodollar Bid Margin with respect to each such
Eurodollar Margin Bid Loan and the Interest Period applicable thereto; and (E)
the identity of the bidding Lender.

(iii)Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable

46

--------------------------------------------------------------------------------

 

Bid Request, or (E) is otherwise not responsive to such Bid Request.  Any Lender
may correct a Competitive Bid containing a manifest error by submitting a
corrected Competitive Bid (identified as such) not later than the applicable
time required for submission of Competitive Bids.  Any such submission of a
corrected Competitive Bid shall constitute a revocation of the Competitive Bid
that contained the manifest error.  The Administrative Agent may, but shall not
be required to, notify any Lender of any manifest error it detects in such
Lender’s Competitive Bid.

(iv)Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.

(d)Notice to Borrower of Competitive Bids.  Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Administrative Agent
shall notify the Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e)Acceptance of Competitive Bids.  Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d).  The Borrower shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids.  In
the case of acceptance, such notice shall specify the aggregate principal amount
of Competitive Bids for each Interest Period that is accepted.  The Borrower may
accept any Competitive Bid in whole or in part; provided that:

(i)the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii)the principal amount of each Bid Loan must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii)the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and

(iv)the Borrower may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f)Procedure for Identical Bids.  If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be

47

--------------------------------------------------------------------------------

 

accepted as nearly as possible in proportion to the amount offered by each such
Lender in respect of such Interest Period, with such accepted amounts being
rounded to the nearest whole multiple of $1,000,000.

(g)Notice to Lenders of Acceptance or Rejection of Bids.  The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing.  Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h)Notice of Eurodollar Rate.  If any Bid Borrowing is to consist of Eurodollar
Margin Bid Loans, the Administrative Agent shall determine the Eurodollar Rate
for the relevant Interest Period, and promptly after making such determination,
shall notify the Borrower and the Lenders that will be participating in such Bid
Borrowing of such Eurodollar Rate.

(i)Funding of Bid Loans.  Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing.  Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent.

(j)Notice of Range of Bids.  After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

2.04Letters of Credit.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries and Controlled
Affiliates, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and
Controlled Affiliates and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Revolving Credit Facility, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Subfacility.  Each request by the Borrower for
the issuance or amendment (including any extension) of a

48

--------------------------------------------------------------------------------

 

Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)No L/C Issuer shall issue any Letter of Credit, if:

(A)subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Administrative Agent, the applicable L/C Issuer and the
Required Lenders have approved such expiry date; or

(B)the expiry date of the requested Letter of Credit would occur after the first
anniversary of the Revolver Maturity Date; provided that, if the expiry date of
any Letter of Credit is beyond the Revolver Maturity Date, the Borrower shall
comply with the requirements of Section 2.19(a).

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $50,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

49

--------------------------------------------------------------------------------

 

(E)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.20(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F)after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the L/C Obligations with respect to all Letters of Credit issued by
such L/C Issuer would exceed such L/C Issuer’s Letter of Credit Sublimit;
provided that, subject to the limitations set forth in the proviso to the first
sentence of Section 2.04(a)(i), any L/C Issuer in its sole discretion may issue
Letters of Credit in excess of its Letter of Credit Sublimit.

(iv)No L/C Issuer shall amend or extend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend or extend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended or extended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  

(i)Each Letter of Credit shall be issued or amended, as the case may be, by a
single L/C Issuer selected by the Borrower, upon the request of the Borrower
delivered to such L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least five Business Days (or such later

50

--------------------------------------------------------------------------------

 

date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and reasonable detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and reasonable detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application for a Letter of
Credit, the applicable L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such L/C Issuer
will provide the Administrative Agent (who shall in turn make available same to
the Lenders) with a copy thereof.  Unless such L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary or
Controlled Affiliate) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit by
an L/C Issuer, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application
in respect of a Letter of Credit, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of

51

--------------------------------------------------------------------------------

 

Credit is issued.  Unless otherwise directed by such L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.04(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.

(iv)If the Borrower so requests in any applicable Letter of Credit Application
for a Letter of Credit, the applicable L/C Issuer may, in its sole discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”).  The Borrower shall not be
required to make a specific request to such L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any compliant
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof (such notification
provided by an L/C

52

--------------------------------------------------------------------------------

 

Issuer to the Borrower and the Administrative Agent being referred to herein as
an “L/C Draw Notice”).  If an L/C Draw Notice with respect to a Letter of Credit
is received by the Borrower (x) on or prior to 11:00 a.m. on the date of any
payment by such L/C Issuer under a Letter of Credit (each such date, a “L/C
Honor Date”), then, not later than 1:00 p.m. on the L/C Honor Date, the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing or (y) after 11:00 a.m. on the L/C Honor
Date, then, not later than 11:00 a.m. on the first Business Day following the
L/C Honor Date, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing (such date
on which the Borrower, pursuant to clauses (x) and (y) of this sentence, is
required to reimburse the L/C Issuer for a drawing under a Letter of Credit is
referred to herein as the “L/C Reimbursement Date”); provided, however, that if
the L/C Reimbursement Date for a drawing under a Letter of Credit is the
Business Day following the L/C Honor Date pursuant to clause (y) of this
sentence, the Unreimbursed Amount shall accrue interest from and including the
L/C Honor Date until such time as the L/C Issuer is reimbursed in full therefor
(whether through payment by the Borrower and/or through a Committed Loan or L/C
Borrowing made in accordance with paragraph (ii) or (iii) of this Section
2.04(c)) at a rate equal to (A) for the period from and including the L/C Honor
Date to but excluding the first Business Day to occur thereafter, the rate of
interest then applicable to a Base Rate Committed Loan and (B) thereafter, at
the Default Rate applicable to a Base Rate Committed Loan.  Interest accruing on
the Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Borrower upon demand to the Administrative
Agent, solely for the account of the applicable L/C Issuer.  If the Borrower
fails to reimburse the applicable L/C Issuer for the full amount of the
Unreimbursed Amount in accordance with the preceding sentence on the applicable
L/C Reimbursement Date, the Administrative Agent shall promptly notify each
Lender that a payment was made on the Letter of Credit, the L/C Honor Date, the
L/C Reimbursement Date (if different from the L/C Honor Date), the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the L/C Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Facility and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the

53

--------------------------------------------------------------------------------

 

Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuers for amounts drawn under any Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit issued by such
L/C Issuer, together with interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C

54

--------------------------------------------------------------------------------

 

Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

55

--------------------------------------------------------------------------------

 

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any Loan
Party.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuers.  Each Lender and the Borrower agrees that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters

56

--------------------------------------------------------------------------------

 

described in clauses (i) through (viii) of Section 2.04(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  Any L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit (or UCP if
required, subject to the applicable Letter of Credit Issuer’s
approval).  Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrower for, and no L/C Issuer’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.20, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiry date with respect to such Letter of Credit and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained

57

--------------------------------------------------------------------------------

 

herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at a per annum rate equal to 0.125% computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the expiry date of such Letter of Credit and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries and Controlled
Affiliates.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary or Controlled Affiliate, the Borrower shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries or Controlled Affiliates inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries and Controlled Affiliates.

(l)L/C Issuer Reports to Administrative Agent.  Unless otherwise agreed by the
Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent with written reports from time to time, as follows:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount and currency of the applicable Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, a written report that includes the date and amount of such
payment;

58

--------------------------------------------------------------------------------

 

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, a written report that includes the date of such failure and the amount
of such payment;

(iv)on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

(v)(x) on the last Business Day of each calendar month and (y) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any Letter of Credit issued
by such L/C Issuer, a written report that includes the information for every
outstanding Letter of Credit issued by such L/C Issuer.

2.05[Intentionally Omitted].  

2.06Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, each
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.06, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
such Swing Line Lender’s Swing Line Sublimit, and, when aggregated with the
Outstanding Amount of Committed Loans and Bid Loans of the Lender acting as
Swing Line Lender and such Lender’s Applicable Percentage of the Outstanding
Amount of L/C Obligations, may not exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that (x) after giving effect to any Swing
Line Loan, (i) the Outstanding Amount of all Swing Line Loans shall not exceed
the Swing Line Subfacility, (ii) the Total Outstandings shall not exceed the
Revolving Credit Facility, and (iii) the Revolving Credit Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Credit Commitment, (y) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) no Swing Line Lender shall be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.06, prepay under Section 2.07, and
reborrow under this Section 2.06.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lenders a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to each of the Swing Line Lenders and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to each Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be

59

--------------------------------------------------------------------------------

 

received by each Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by the
Swing Line Lenders of any Swing Line Loan Notice, each Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless a Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing such Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.06(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, each Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c)Refinancing of Swing Line Loans.

(i)Any Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes each Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  Such Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the applicable Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.06(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable Swing Line Lender.

(ii)If for any reason any Swing Line Lender’s ratable portion of any Swing Line
Loan cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.06(c)(i), the request for Base Rate Committed Loans submitted by such
Swing Line Lender as set forth herein shall be deemed to be a request by such
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the

60

--------------------------------------------------------------------------------

 

Swing Line Lenders pursuant to Section 2.06(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the applicable Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.06(c) by the
time specified in Section 2.06(c)(i), such Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such Swing Line Lender in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Swing Line Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of any Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.06(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.06(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)Repayment of Participations.  

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if any Swing Line Lender receives any payment on account of
such Swing Line Loan, such Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by such Swing
Line Lender.

(ii)If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The

61

--------------------------------------------------------------------------------

 

Administrative Agent will make such demand upon the request of such Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lenders.  Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the portion of the Swing
Line Loans made by such Swing Line Lender.  Until each Lender funds its
Committed Loan or risk participation pursuant to this Section 2.06 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lenders.

(f)Payments Directly to Swing Line Lenders.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the relevant Swing Line Lender.

2.07Prepayments.

(a)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Committed Loans and (B) on the date of prepayment of Base Rate
Committed Loans; (ii) any prepayment of Eurodollar Rate Committed Loans shall be
in a minimum principal amount of $2,000,000; and (iii) any prepayment of Base
Rate Committed Loans shall be in a minimum principal amount of $500,000 or, in
each case, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Committed Loans to be prepaid and, if Eurodollar Rate Committed Loans are to
be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.20,
each such prepayment received (i) at a time that no Event of Default is
continuing shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages and (ii) at a time that an Event of
Default is continuing shall be applied to or, in the case of L/C Obligations
that consist of the aggregate amount available to be drawn under all outstanding
Letters of Credit, Cash Collateralize, the Revolving Credit Exposure of all
Lenders in accordance with their respective Applicable Percentages.  

(b)The Borrower may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given

62

--------------------------------------------------------------------------------

 

by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)If for any reason the Total Outstandings at any time exceed the Revolving
Credit Facility then in effect, the Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.07(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Revolving Credit Facility then in effect.

(d)No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.

2.08Termination or Reduction of Revolving Credit Facility.   The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, or from time to time permanently reduce the Revolving Credit Facility;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (b) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (c) the
Borrower shall not terminate or reduce the Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, (i) the Total
Outstandings would exceed the Revolving Credit Facility, (ii) the Outstanding
Amount of Bid Loans would exceed the Bid Loan Sublimit, (iii) the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Subfacility, or (iv) the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Subfacility.  The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Revolving Credit Facility.  Any reduction of the Revolving Credit Facility
shall be applied to the Revolving Credit Commitment of each Lender according to
its Applicable Percentage, and upon any resulting reduction of the Letter of
Credit Subfacility or the Swing Line Subfacility, the Letter of Credit Sublimit
of each L/C Issuer and the Swing Line Sublimit of each Swing Line Lender, as
applicable, shall be reduced on a pro rata basis.  All fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.  Following any such termination
or reduction, the Administrative Agent may in its discretion replace the
existing Schedule 2.01 with an amended and restated schedule that reflects all
such terminations and reductions.

2.09Repayment of Loans.

(a)The Borrower shall repay to the Lenders on the Revolver Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b)The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date five Business Days after such Loan is made and (ii) the Revolver
Maturity Date.

(c)The Borrower shall repay each Bid Loan on the last day of the Interest Period
in respect thereof.

2.10Interest.

63

--------------------------------------------------------------------------------

 

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) each
Bid Loan shall bear interest on the outstanding principal amount thereof for the
Interest Period therefor at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus (or minus) the Eurodollar Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be.

(b)(i)     While any Event of Default exists under Section 8.01(a), Section
8.01(f) or Section 8.01(g), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws (subject, in all cases other than an Event of Default under
Section 8.01 in the payment of principal when due or an Event of Default under
Section 8.01(f) or Section 8.01(g), to the request of the Required Lenders).

(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.11Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.04, subsection (b) of Section 2.16 and subsection (e) of Section 2.18:

(a)Facility Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the Applicable Rate times the actual daily amount of the Revolving
Credit Facility (or, if the Revolving Credit Facility has terminated, on the
Outstanding Amount of all Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in Section
2.20.  The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

64

--------------------------------------------------------------------------------

 

(b)Other Fees.  (i) The Borrower shall pay to the Bookrunners and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever absent manifest
error.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever absent manifest error.

2.12Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.14(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the REIT or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or L/C Issuers,
as the case may be, promptly on (and in any event within ten Business Days
after) demand by the Administrative Agent (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
provided that no Default or Event of Default shall be deemed to have occurred as
a result of any non-payment following demand until the expiration of such ten
Business Day period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.04(c)(iii), 2.04(h) or 2.10(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Revolving
Credit Facility and the repayment of all other Obligations hereunder.

2.13Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary

65

--------------------------------------------------------------------------------

 

course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its applicable Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.14Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower or any other Loan Party
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower or any other Loan Party hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m., at the option of the Administrative Agent, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower or any other Loan Party
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed

66

--------------------------------------------------------------------------------

 

Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, but, in the case of the Borrower, without duplication of
any interest otherwise payable hereunder, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.  

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any of the Lenders or any of the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or applicable L/C Issuers,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the applicable Lenders or applicable L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative

67

--------------------------------------------------------------------------------

 

Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan required to be made
by such Lender, to fund any such participation required to be funded by such
Lender or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.15Sharing of Payments by Lenders.   If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other
applicable Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by all applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Committed Loans and other amounts owing them,
provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (w) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution), (x)
allocation of optional prepayments among the Committed Loans made in accordance
with Section 2.07(a), (y) the application of Cash Collateral provided for in
Section 2.19, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

68

--------------------------------------------------------------------------------

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.16Extension of Revolver Maturity Date.

(a)Notification of Extension.  The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 125
days and not later than 30 days prior to (i) the Initial Revolver Maturity Date,
elect to extend the Revolver Maturity Date for an additional six (6) months from
the Initial Revolver Maturity Date (such new Maturity Date, the “First Extended
Revolver Maturity Date”) and (ii) the First Extended Revolver Maturity Date
elect to extend the Revolver Maturity Date for an additional six (6) months from
the First Extended Revolver Maturity Date.  The Administrative Agent shall
distribute each Extension Notice promptly to the Lenders following its receipt
thereof.

(b)Conditions Precedent to Effectiveness of Revolver Maturity Date
Extension.  As conditions precedent to each extension of the Revolver Maturity
Date, the Borrower shall, on or prior to the then applicable Revolver Maturity
Date, satisfy each of the following requirements for such extension to become
effective:

(i)The Administrative Agent shall have received an Extension Notice within the
period required under clause (a) above;

(ii)On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Revolver Maturity Date,
no Event of Default shall have occurred and be continuing;

(iii)The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Lenders based on their respective Applicable Percentages as in
effect on the date the proposed extension is to become effective, an extension
fee in an amount equal to 0.0625% of the Revolving Credit Facility as of such
date (it being agreed that each such extension fee shall be fully earned when
paid and shall not be refundable for any reason); and

(iv)The Administrative Agent shall have received a certificate of the Borrower
dated as of the date the proposed extension is to become effective signed by a
Responsible Officer of the Borrower (i) (x) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such extension
or (y) certifying that, as of the date the proposed extension is to become
effective, the resolutions delivered to the Administrative Agent and the Lenders
on the Closing Date (which resolutions include approval for an extension of the
Revolver Maturity Date for a period that is not less than an additional six (6)
months from the Initial Revolver Maturity Date and/or not less than an
additional six (6) months from the First Extended Revolver Maturity Date, as
applicable) are and remain in full force and effect and have not been modified,
rescinded or superseded since the date of adoption and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as

69

--------------------------------------------------------------------------------

 

of the date the proposed extension is to become effective, except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (y) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Event of
Default exists.

(c)Conflicting Provisions.  This Section shall supersede any provisions in
Section 11.01 to the contrary.

2.17[Intentionally Omitted].  

2.18Incremental Facilities.  

(a)Request for Increase.  Provided that no Event of Default shall have occurred
and is then continuing, upon written notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time request
an increase in the Revolving Credit Facility (each such increase, an
“Incremental Revolving Increase”) or the establishment of a new (or increasing
an existing) tranche of pari passu term loans (each a “TL Tranche”; each TL
Tranche and Incremental Revolving Increase are collectively referred to as
“Incremental Facilities”); provided that (i) after giving effect to each such
increase or establishment, the sum of the Revolving Credit Facility and the
aggregate principal amount of all TL Tranches shall not exceed $1,500,000,000 in
the aggregate, (ii) any such request for an increase or establishment shall be
in a minimum amount of $25,000,000 or any lesser amount if such amount
represents all remaining availability under the aggregate limit set forth in
clause (i) above (or such lesser amount as the Borrower and the Administrative
Agent may reasonably agree), (iii) all Incremental Revolving Increases shall be
on the same terms as the Revolving Credit Facility, and (iv) all commitments
increased or established, and all loans provided, as part of a TL Tranche shall
be on terms agreed to by the Administrative Agent, the Borrower and the Lenders
providing such TL Tranche; provided, that the final maturity date therefor may
not be earlier than the latest maturity date (including any extension option) of
any then existing Facility.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).  

(b)Lender Elections to Participate in Incremental Facility.  Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to provide all or a portion of such Incremental Facility and, if so, the amount
of such requested Incremental Facility that it proposes to provide, and the
Administrative Agent shall notify the Borrower and each Lender of such
responses.  Any Lender not responding within such time period shall be deemed to
have declined to provide any portion of the requested Incremental Facility.   

(c)Additional Lenders.  To achieve the full amount of a requested Incremental
Facility and subject to the approval of the Administrative Agent, the L/C
Issuers and the Swing

70

--------------------------------------------------------------------------------

 

Line Lenders, the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).

(d)Effective Date and Allocations.  If any Facility is increased or established
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such Incremental Facility.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such Incremental
Facility, the Increase Effective Date and, (x) in the case of an Incremental
Revolving Increase, the amount of the Revolving Credit Commitment and Applicable
Percentage of each Lender as a result thereof and (y) in the case of a TL
Tranche, the amount of the term loan and pro rata share thereof each Lender as a
result thereof.  The Administrative Agent is authorized and directed to amend
and distribute to the Lenders, including any party becoming a Lender on the
Increase Effective Date, a revised Schedule 2.01 that gives effect to the
Incremental Facility and the allocation among the Lenders. Upon the
effectiveness of any Incremental Facility, unless otherwise specifically
provided herein, all references in the Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Committed Loans
made pursuant to Incremental Revolving Increases and term loans that are made
pursuant to TL Tranches.

(e)Conditions to Effectiveness of Increase.  As conditions precedent to each
such Incremental Facility, (i) the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Loan Party (x) (1) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Facility or (2) certifying that, as of such Increase Effective
Date, the resolutions delivered to the Administrative Agent and the Lenders on
the Closing Date (which resolutions include approval to increase the aggregate
principal amount of the Facilities to an amount at least equal to
$1,500,000,000) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption, and (y) in the
case of the Borrower, certifying that, before and after giving effect to such
Incremental Facility, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of such Increase Effective Date, except to the extent that
(1) such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, (2) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such applicable date (including
such earlier date set forth in the foregoing clause (1)) after giving effect to
such qualification and (3) for purposes of this Section 2.18, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Event of
Default shall have occurred and is then continuing, (ii) the Administrative
Agent shall have received (x) a New Lender Joinder Agreement duly executed by
the Borrower and each Eligible Assignee that is becoming a Lender in connection
with such Incremental Facility, which New Lender Joinder Agreement shall be
acknowledged and consented to in writing by the Administrative Agent, each Swing
Line Lender and each L/C Issuer in the case of an Incremental Revolving Increase
and (y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Revolving Credit Commitment will be
increased and/or the amount of the

71

--------------------------------------------------------------------------------

 

TL Tranche to be provided by it, which confirmation shall be acknowledged and
consented to in writing by each Swing Line Lender and each L/C Issuer in the
case of an Incremental Revolving Increase, (iii) if requested by the
Administrative Agent or any new Lender or Lender participating in the
Incremental Facility, the Administrative Agent shall have received a customary
opinion of counsel (which counsel shall be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such customary matters concerning the Incremental Facility, (iv) if requested
by any new Lender joining on the Increase Effective Date, the Administrative
Agent shall have received a Note executed by the Borrower in favor of such new
Lender, and (v) the Borrower shall have paid to the Bookrunners the fee required
to be paid pursuant to the Fee Letters in connection therewith.

(f)Settlement Procedures.  On each Increase Effective Date, promptly following
fulfillment of the conditions set forth in clause (e) of this Section 2.18, the
Administrative Agent shall notify the Lenders of the occurrence of the
Incremental Facility effected on such Increase Effective Date and the amount of
the Revolving Credit Commitment and/or TL Tranche and Applicable Percentage of
each Lender as a result thereof.  In the event that the increase in the
Revolving Credit Facility results in any change to the Applicable Percentage of
any Lender, then on the Increase Effective Date (i) the participation interests
of the Lenders in any outstanding Letters of Credit and Swing Line Loans shall
be automatically reallocated among the Lenders in accordance with their
respective Applicable Percentages after giving effect to such increase, (ii) any
new Lender, and any existing Lender whose Revolving Credit Commitment has
increased, shall pay to the Administrative Agent such amounts as are necessary
to fund its new or increased Applicable Percentage of all existing Committed
Loans, (iii) the Administrative Agent will use the proceeds thereof to pay to
all existing Lenders whose Applicable Percentage is decreasing such amounts as
are necessary so that each Lender’s participation in existing Committed Loans
will be equal to its adjusted Applicable Percentage, and (iv) if the Increase
Effective Date occurs on a date other than the last day of an Interest Period
applicable to any outstanding Eurodollar Rate Committed Loan, then the Borrower
shall pay any amounts required pursuant to Section 3.05 on account of the
payments made pursuant to clause (iii) of this sentence.  In the event of a TL
Tranche, on the Increase Effective Date each Lender participating in such
Incremental Facility shall make a term loan to the Borrower in an amount equal
to its pro rata share of such TL Tranche.

(g)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.15 or 11.01 to the contrary.

2.19Cash Collateral.  

(a)Certain Credit Support Events.  If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the expiry date of any
Letter of Credit is after the Revolver Maturity Date, (iv) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (v) there
shall exist a Defaulting Lender, the Borrower shall (x) at least thirty (30)
days prior to the Revolver Maturity Date (or, in the case of a Letter of Credit
issued or extended on or after thirty (30) days prior to the Revolver Maturity
Date, on the date of such issuance or extension, as applicable) (in the case of
clause (iii) above) or (y) immediately (in the case of clause (ii) above),

72

--------------------------------------------------------------------------------

 

or within one Business Day (in all other cases) following any request by the
Administrative Agent or the applicable L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (v) above, after giving
effect to Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.19(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.04, 2.07, 2.20 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer(s) that
there exists excess Cash Collateral; provided, however, (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application as provided in this Section
2.19 may be otherwise applied in accordance with Section 8.03), and (y) the
Person providing Cash Collateral and the applicable L/C Issuer(s) may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

73

--------------------------------------------------------------------------------

 

2.20Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an L/C Issuer or a Swing Line Lender hereunder;
third, to Cash Collateralize any L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.20; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the applicable
L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued by such L/C Issuer(s) under this
Agreement, in accordance with Section 2.20; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or any Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
applicable Non-Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the applicable Revolving Credit Commitments hereunder without

74

--------------------------------------------------------------------------------

 

giving effect to Section 2.20(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.  

(iii)Certain Fees.

(A)No Lender that is a Defaulting Lender shall be entitled to receive any fee
payable under Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)Each Lender that is a Defaulting Lender shall be entitled to receive Letter
of Credit Fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.19.

(C)With respect to any fee payable under Section 2.11(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the applicable L/C Issuers and Swing Line Lenders, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  Subject to Section 11.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under

75

--------------------------------------------------------------------------------

 

applicable Law, (x) first, prepay Swing Line Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.19.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lenders and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, in each case, as the applicable withholding agent) require the deduction
or withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined in good faith by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under

76

--------------------------------------------------------------------------------

 

this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.  For the
avoidance of doubt, (A) to the extent the Administrative Agent indefeasibly
receives payment in full from the Borrower pursuant to the immediately preceding
sentence for an amount that a Lender or the L/C Issuer was required to indemnify
the Administrative Agent for pursuant to clause (y) or (z) of Section
3.01(c)(ii), and subsequent thereto the Administrative Agent receives payment
from such Lender or the L/C Issuer (including by way of set off pursuant to the
last sentence of Section 3.01(c)(ii)) for that same indemnity that was
previously paid in full by the Borrower, the Administrative Agent will promptly
turn over to the Borrower the amount so received (including by way of set off
pursuant to the last sentence of Section 3.01(c)(ii)) from such Lender or the
L/C Issuer (but in any event not in excess of the amount previously paid by the
Borrower to the Administrative Agent in respect of such indemnity) and (B) to
the extent the Administrative Agent receives a payment from the Borrower
pursuant to the

77

--------------------------------------------------------------------------------

 

immediately preceding sentence for an amount that a Lender or the L/C Issuer was
required to indemnify the Administrative Agent for pursuant to clause (y) or (z)
of Section 3.01(c)(ii), such Lender or the L/C Issuer, as applicable, shall be
liable to the Borrower for reimbursement of such payment.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding

78

--------------------------------------------------------------------------------

 

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8 or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8 or W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8 or W-8BEN-E, as applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS

79

--------------------------------------------------------------------------------

 

Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or L/C Issuer, as the case may be.  If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this

80

--------------------------------------------------------------------------------

 

Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)L/C Issuers and Swing Line Lender.  For purposes of this Section 3.01, the
term “Lender” shall include each L/C Issuer and each Swing Line Lender.

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(i)Defined Terms.  For purposes of this Section 3.01, the term “applicable law”
includes FATCA.

3.02Illegality (a).  If any Lender determines in good faith that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof in reasonable
detail by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Committed Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon the Borrower’s receipt of such
notice, (x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable,

81

--------------------------------------------------------------------------------

 

convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount for
the applicable Interest Period of such Eurodollar Rate Loan, or (ii) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan accruing
interest based on clause (b) of the definition of Eurodollar Rate (in each case
with respect to clause (a) (i) above, “Impacted Loans”), or (b) the
Administrative Agent or the affected Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Committed Loans
shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (in each
case of a suspension at the request of the affected Lender upon the instruction
of the affected Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any

82

--------------------------------------------------------------------------------

 

Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s capital or on the
capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies

83

--------------------------------------------------------------------------------

 

and the policies of such Lender’s or such L/C Issuer’s holding company with
respect to capital adequacy and liquidity requirements), then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

(f)Notwithstanding the foregoing, each Lender agrees that amounts claimed under
this Section 3.04 shall be reasonably determined by such Lender (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant); provided that in no event shall any Lender be required to disclose
information of other borrowers.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such

84

--------------------------------------------------------------------------------

 

Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds (but not loss of profits) obtained by it to maintain such Loan or from
fees payable to terminate the deposits from which such funds were obtained.  The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts

85

--------------------------------------------------------------------------------

 

to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07LIBOR Successor Rate.  (a) Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.

86

--------------------------------------------------------------------------------

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

3.08Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Revolving Credit Facility, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.CONDITIONS PRECEDENT

4.01Conditions of Effectiveness.  The effectiveness of this Agreement is subject
to satisfaction (or waiver) of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals, email (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each

87

--------------------------------------------------------------------------------

 

Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (A) its jurisdiction of organization and (B) each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;

(v)a customary opinion of (i) Willkie Farr & Gallagher LLP, counsel to the Loan
Parties and (ii) Venable LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

(viii)a duly executed Solvency Certificate;

(ix)a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date);

(x)the financial statements referenced in Section 5.05(a) and (b); and

(xi)such customary documents, instruments, agreements or material information
and such additional assurances or certifications with respect to satisfaction of
the conditions precedent in Article IV as the Administrative Agent, any L/C
Issuer, any Swing Line Lender or the Required Lenders reasonably may require.

(b)At least five Business Days prior to the Closing Date, the Administrative
Agent and each Lender shall have received documentation and other information
with respect to each of the Loan Parties requested at least ten Business Days
prior to the Closing Date, that is required, in the Administrative Agent’s or
such Lender’s judgment, by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and
regulations implemented by the US Treasury’s Financial Crimes Enforcement
Network under the Bank Secrecy Act.

88

--------------------------------------------------------------------------------

 

(c)Any fees required to be paid to the Administrative Agent (for its own account
or the account of the Lenders) and the Bookrunners on or before the Closing Date
shall have been paid.

(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) at least two Business Days prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Committed Loans) is subject to the following conditions
precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

89

--------------------------------------------------------------------------------

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, except, solely in the case of a Subsidiary that is not a Loan
Party, to the extent that the failure of such Subsidiary to be duly organized or
formed and in good standing would not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than under the Loan
Documents) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
with respect to any breach or contravention or payment referred to in clauses
(b) and (c), to the extent that such conflict, breach, contravention or payment
would not reasonably be expected to have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
as have been duly obtained and are in full force and effect).

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered

90

--------------------------------------------------------------------------------

 

will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity.

5.05Financial Statements; No Material Adverse Effect.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the REIT and its Subsidiaries as of the date thereof and the
consolidated results of their operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the REIT and its
Subsidiaries as of the date thereof required to be disclosed therein in
accordance with GAAP.

(b)The unaudited consolidated balance sheet of the REIT and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the consolidated financial condition of the
REIT and its Subsidiaries as of the date thereof and the consolidated results of
their operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d)The consolidated forecasted balance sheet and statements of income and cash
flows of the REIT and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the REIT’s
best estimate of its future financial condition and performance; provided, such
forecasts are not to be viewed as facts and that actual results during the
period or periods covered by such forecasts may differ from such forecasts and
that the differences may be material.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

5.07No Default.  Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the

91

--------------------------------------------------------------------------------

 

aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property.  Each Loan Party and each Subsidiary thereof has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09Environmental Compliance.  The Loan Parties and their respective
Subsidiaries are in compliance with all applicable Environmental Laws, except
where failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the REIT and its Subsidiaries that are
necessary for the operation of their businesses are insured with financially
sound insurance companies not Affiliates of the REIT, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the REIT or the applicable Subsidiary operates.

5.11Taxes.  The REIT and each of its Subsidiaries have filed all Federal and
material state and other tax returns and reports required to be filed, and have
paid all Federal and material state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue for
more than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  To the best knowledge of each Loan
Party, there is no proposed tax assessment against the REIT or any Subsidiary
thereof that would, if made, have a Material Adverse Effect.  Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.

5.12ERISA Compliance.

(a)Except as would not reasonably be expected to have a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each Plan (other than a Multiemployer Plan) that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b)Except as would not reasonably be expected to have a Material Adverse Effect,
there are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan.  There has been no

92

--------------------------------------------------------------------------------

 

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

(c)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred, and no Loan Party is aware of any fact, event
or circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party knows of any facts or circumstances that would
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
any Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d)Except as would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than Pension Plans not otherwise prohibited by
this Agreement.

(e)The Borrower is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Revolving Credit Commitments.

5.13Subsidiaries; Equity Interests.  Set forth on Schedule 5.13 (a) is a
complete and accurate list of all Subsidiaries of the REIT, showing as of the
Closing Date (as to each such Person) the jurisdiction of its incorporation or
organization, the type of organization it is and its true and correct U.S.
taxpayer ID number and (b) sets forth the REIT’s true and correct U.S. taxpayer
ID number.

5.14Margin Regulations; Investment Company Act.  

(a)No Loan Party is engaged principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.

93

--------------------------------------------------------------------------------

 

(b)None of the REIT, any Person Controlling the REIT, or any Subsidiary of the
REIT is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15Disclosure.  No written information (other than projections, budgets,
estimates, forward-looking statements and information of a general and/or
economic nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) at the time so furnished, when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information (including any projections, budgets, estimates,
forward-looking statements and information of a general and/or economic nature),
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that such projected financial information shall not be viewed as
facts and is not a guarantee of future performance and actual results may differ
materially from those set forth in such projected financial information).

5.16Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees binding on them or on their properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17[Intentionally Omitted].  

5.18Solvency.  The Loan Parties and their Subsidiaries, taken as a whole and on
a consolidated basis, are Solvent.

5.19OFAC.  None of the Loan Parties, any of their respective Subsidiaries, or,
to the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or, to the knowledge of any Loan Party, indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
the REIT or any Subsidiary thereof or any other Person located, organized or
residing in any Designated Jurisdiction or who, at the time of such funding, is
the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any

94

--------------------------------------------------------------------------------

 

Bookrunner, any Arranger, the Administrative Agent, any L/C Issuer or any Swing
Line Lender) of Sanctions.

5.20Anti-Money Laundering Laws; Anti-Corruption Laws.  

(a)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof (i) has violated or
is in violation of any applicable anti-money laundering law or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the "Forty Recommendations" and "Nine Special Recommendations"
published by the Organisation for Economic Cooperation and Development's
Financial Action Task Force on Money Laundering.

(b)The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with applicable Anti-Corruption Laws and
have instituted and maintained policies and procedures reasonably designed to
promote and achieve compliance with such laws.

5.21REIT Status; Stock Exchange Listing.  

(a)The REIT is organized and operated in a manner that allows it to qualify for
REIT Status.

(b)The REIT is publicly traded with securities listed on the New York Stock
Exchange or The NASDAQ Stock Market.

5.22Unencumbered Properties.  Each Property included in any calculation of
Unencumbered Asset Value or Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of
“Unencumbered Property Criteria.”

5.23Subsidiary Guarantors.  Prior to the Investment Grade Pricing Effective
Date, each Subsidiary of the REIT, other than Excluded Subsidiaries, is a
Subsidiary Guarantor.  On and after the Investment Grade Pricing Effective Date,
each Unencumbered Property Subsidiary (if any) that is a co-borrower or
guarantor of, or otherwise is obligated in respect of, any Indebtedness of the
REIT or the Borrower is a Subsidiary Guarantor.

5.24EEA Financial Institution.  Neither the Borrower nor any Guarantor is an EEA
Financial Institution.

 

ARTICLE VI.AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, each Loan Party shall, and shall
cause each of its Subsidiaries to (or, solely in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, 6.10(b) and 6.12 the Borrower shall, and
solely in the case of the covenants set forth in Section 6.17, the REIT shall):

95

--------------------------------------------------------------------------------

 

6.01Financial Statements.  Deliver to the Administrative Agent for further
distribution to each Lender:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2017), a consolidated
balance sheet of the REIT and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case, to the extent required to be included in the REIT’s filings with the
SEC, in comparative form the figures as of the end of and for the previous
fiscal year (which comparative shall in the form and to the extent required to
be included in the REIT’s filings with the SEC), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended March 31, 2018), a consolidated balance sheet of the REIT and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the REIT’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity, and cash flows for the portion of the REIT’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, chief accounting officer, vice president - treasury, treasurer or
controller of the REIT as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the REIT and its Subsidiaries in accordance with GAAP; and

(c)as soon as available, but in any event within 45 days after the end of each
fiscal year of the REIT, forecasts prepared by management of the REIT, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the REIT and its
Subsidiaries on a quarterly basis for such fiscal year (including the fiscal
year in which the Revolver Maturity Date occurs).

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent for
further distribution to each Lender:

96

--------------------------------------------------------------------------------

 

(a)[reserved];

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief accounting officer, vice
president - treasury, treasurer or controller of the REIT (which delivery may,
unless the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes), including a calculation, in
form and substance reasonably satisfactory to the Administrative Agent, of
Unencumbered Asset Value as of the last day of the fiscal period covered by such
Compliance Certificate;

(c)promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of the REIT or any Subsidiary thereof, or any audit of any of them;

(d)promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the REIT, (ii) copies of each annual report, proxy or financial
statement or other financial report sent to the limited partners of the Borrower
and (iii) copies of all annual, regular, periodic and special reports and
registration statements which the REIT may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(e)promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any material indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding material issues concerning financial or
other operational results of any Loan Party or any Subsidiary thereof; and

(g)promptly, such additional material information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent
(including at the direction of the Required Lenders) may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 11.02 (as such website address

97

--------------------------------------------------------------------------------

 

may be updated by the Borrower from time to time by written notice to the
Administrative Agent); or (ii) on which such documents are posted on the REIT’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the REIT
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the REIT to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the REIT shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the REIT with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent, any
Bookrunner and/or any Arranger may, but shall not be obligated to, make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak, ClearPar, or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the REIT or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  Each Loan Party hereby agrees that (w) they will
identify that portion of the Borrower Materials that may be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” each Loan Party shall
be deemed to have authorized the Administrative Agent, the Bookrunners, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Loan
Parties or their respective securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the Bookrunners and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03Notices.  Promptly notify the Administrative Agent for further distribution
to each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

98

--------------------------------------------------------------------------------

 

(c)of the occurrence of any ERISA Event that would reasonably be expected to
result in a liability in excess of the Threshold Amount;

(d)of the commencement of, or any material development in, any material
litigation or proceeding affecting the REIT or any Subsidiary;

(e)of any material change in accounting policies or financial reporting
practices by the REIT or any Subsidiary, including any determination by the
Borrower referred to in Section 2.12(b);

(f)of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating; provided, that the provisions of this clause (f) shall not apply
until such time, if any, as the REIT or the Borrower obtains an Investment Grade
Credit Rating; and

(g)at the time that the REIT becomes a borrower or a guarantor of, or otherwise
is obligated in respect of, any Indebtedness.

Each notice pursuant to this Section 6.03 (other than Sections 6.03(e) through
(g)) shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Loan Parties have taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04Payment of Taxes.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all Federal and material
state and other tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Loan Party or such Subsidiary.

6.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 and except, solely in the case of a Subsidiary that is not a Loan
Party, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect or constitute an Event of Default; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

6.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
the ordinary course in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities, except in each case of the

99

--------------------------------------------------------------------------------

 

foregoing clauses (a) through (c) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

6.07Maintenance of Insurance.  Maintain with financially sound insurance
companies not Affiliates of the REIT, insurance with respect to its properties
and its business against general liability, property casualty and such
casualties and contingencies as shall be commercially reasonable and in
accordance with the customary and general practices of businesses having similar
operations in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent for such
businesses.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10Inspection Rights; Appraisals.  

(a)Permit representatives and independent contractors of the Administrative
Agent (who may be accompanied by representatives and independent contractors of
any Lender) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrower; provided, that unless an Event of Default has
occurred and is continuing, such visits shall be limited to once in any calendar
year and only one such visit by the Administrative Agent per calendar year shall
be at the expense of the Borrower.  Notwithstanding anything to the contrary in
this Section 6.10, none of the Loan Parties or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of (i) any document, information or other matter
that (x) constitutes non-financial trade secrets or non-financial proprietary
information or (y) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Law or any binding agreement (if entered into in good faith without the
intent of limiting this Section 6.10) or (ii) that is subject to attorney-client
privilege.

(b)Permit and cooperate with the Administrative Agent or professionals
(including consultants and appraisers) retained by the Administrative Agent to
obtain an updated Approved Appraisal for the Property commonly referred to as
“1633 Broadway” and/or for the Property commonly referred to as “1301 Avenue of
the Americas”, which appraisals the Administrative

100

--------------------------------------------------------------------------------

 

Agent shall have the right to obtain at any time and from time to time, but no
more than one (1) time in any two year period for each such Property, in each
case, at the sole expense of the Borrower.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12Additional Guarantors.  

(a)Prior to the Investment Grade Release, notify the Administrative Agent at the
time that any Person becomes a Subsidiary of the REIT or no longer qualifies as
an Excluded Subsidiary, and promptly thereafter (and in any event within 30 days
or such longer period as the Administrative Agent shall agree), cause such
Subsidiary (unless such Subsidiary is an Excluded Subsidiary) to (i) become a
Guarantor by executing and delivering to the Administrative Agent a joinder
agreement in substantially the form attached hereto as Exhibit H or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) if requested by the Administrative Agent, (x) deliver to the Administrative
Agent documents of the types referred to in Section 4.01(a)(iii), (iv) and (vi)
with respect to such Subsidiary and (y) customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent,
(iii) provide the Administrative Agent with the U.S. taxpayer identification for
such Subsidiary and (iv) provide the Administrative Agent with all documentation
and other information that the Administrative Agent, or any Lender through the
Administrative Agent, reasonably requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act, and the results of any such “know your
customer” or similar investigation conducted by the Administrative Agent or any
Lender shall be reasonably satisfactory to the Administrative Agent or such
Lender.

(b)On and after the Investment Grade Release, notify the Administrative Agent at
the time that any Unencumbered Property Subsidiary becomes a co-borrower or a
guarantor of, or otherwise is obligated in respect of, any Indebtedness of the
Borrower or the REIT, and promptly thereafter (and in any event within 30 days
or such longer period as the Administrative Agent shall agree), cause such
Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a joinder agreement in substantially the form attached
hereto as Exhibit H or such other document as the Administrative Agent shall
reasonably deem appropriate for such purpose, and (ii) if reasonably requested
by the Administrative Agent, (x) deliver to the Administrative Agent documents
of the types referred to in Section 4.01(a)(iii), (iv) and (vi) with respect to
such Subsidiary and (y) customary opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent,
(iii) provide the Administrative Agent with the U.S. taxpayer identification for
such Subsidiary and (iv) provide the Administrative Agent and each Lender with
all documentation and other information that the Administrative Agent or such
Lender reasonably requests in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, and the results of

101

--------------------------------------------------------------------------------

 

any such “know your customer” or similar investigation conducted by the
Administrative Agent or any Lender shall be reasonably satisfactory to the
Administrative Agent or such Lender.

(c)Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent or any Lender with respect to any
Subsidiary of the REIT are not reasonably satisfactory to the Administrative
Agent or any Lender, such Subsidiary shall not be permitted to become a
Guarantor, and for the avoidance of doubt no Property owned or ground leased,
directly or indirectly, by such Subsidiary shall be included as an Unencumbered
Eligible Property unless (i) such Property satisfies all of the Unencumbered
Property Criteria (other than the criterion requiring such Subsidiary to be a
Guarantor) and (ii) the Administrative Agent provides its prior written consent.

6.13Compliance with Environmental Laws.  Except as would not reasonably be
expected to have a Material Adverse Effect, comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws; provided, however, that neither the REIT nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

6.14Minimum Property Condition.  The Loan Parties shall maintain compliance with
the Minimum Property Condition at all times.

6.15Further Assurances.  Promptly upon reasonable request by the Administrative
Agent, correct any material defect or manifest error that may be discovered in
any Loan Document.

6.16Anti-Corruption Laws. Conduct its businesses in compliance with applicable
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

6.17Maintenance of REIT Status; Stock Exchange Listing.  The REIT will, at all
times (i) continue to be organized and operated in a manner that will allow it
to qualify for REIT Status and (ii) remain publicly traded with securities
listed on the New York Stock Exchange or the NASDAQ Stock Market.

ARTICLE VII.NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

102

--------------------------------------------------------------------------------

 

7.01Liens.  Create, incur, assume or suffer to exist any Lien on any (i)
Unencumbered Eligible Property (or any income from or proceeds of any thereof)
other than Permitted Property Encumbrances or (ii) any Equity Interest (or any
income from or proceeds thereof) of the Borrower or any Unencumbered Property
Subsidiary other than Permitted Equity Encumbrances; or sign, file or authorize
under the Uniform Commercial Code of any jurisdiction a financing statement that
includes in its collateral description any portion of any Unencumbered Eligible
Property or any Equity Interest of the Borrower or any Unencumbered Property
Subsidiary.

7.02Investments.  Make any Investments, except:

(a)Investments in the form of cash or Cash Equivalents, and Investments in the
ordinary course of business consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit;

(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(c)other Investments, so long as (i) no Event of Default has occurred and is
continuing immediately before and after the making of such Investment and
(ii) immediately after giving effect to the making of such Investment, the REIT
and its Subsidiaries shall be in compliance (x) with the provisions of Section
7.07 and (y) on a Pro Forma Basis, with the provisions of Section 7.11.

Notwithstanding anything to the contrary contained herein, the REIT shall not be
permitted to make any Investment at any time that it is not a Guarantor, except
as permitted under Section 7.16.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
unless (a) no Event of Default has occurred and is continuing immediately before
and after the incurrence of such Indebtedness and (b) immediately after giving
effect to the incurrence of such Indebtedness, the REIT and its Subsidiaries
shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11.

7.04[Intentionally Omitted].

7.05Fundamental Changes; Dispositions.  Merge, dissolve, liquidate, consolidate
with or into another Person, make any Disposition or, in the case of any
Subsidiary of the REIT, issue, sell or otherwise Dispose of any of such
Subsidiary’s Equity Interests to any Person, except:

(a)any Subsidiary of the Borrower may merge or consolidate with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving Person
or (ii) any one or more other Subsidiaries of the Borrower, provided that if any
Subsidiary Guarantor is merging with another Subsidiary of the Borrower that is
not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing or
surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

103

--------------------------------------------------------------------------------

 

(b)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Subsidiary Guarantor that will remain a Subsidiary Guarantor
after giving effect to such Disposition, then the transferee must be the
Borrower or a Subsidiary Guarantor;

(c)Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business or in accordance with
past practice;

(d)Dispositions of property by any Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower; provided that if the transferor is a
Subsidiary Guarantor, then the transferee must be the Borrower or a Subsidiary
Guarantor;

(e)Investments permitted by Section 7.02; and

(f)mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

(i)no Event of Default has occurred and is continuing immediately before and
after such transaction;

(ii)immediately upon giving effect thereto, the REIT and its Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the provisions of Section 7.11;

(iii)the representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date thereof and immediately after giving effect
thereto, except (1) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such applicable date (including such earlier date set forth in
the foregoing clause (1)) after giving effect to such qualification and (3) for
purposes of this Section 7.05, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and

(iv)in the event of the Disposition of an Unencumbered Eligible Property for
which an Unencumbered Property Subsidiary is a Subsidiary Guarantor, or the
Disposition,  dissolution or liquidation of any Unencumbered Property Subsidiary
of an Unencumbered Eligible Property, the provisions of Section 11.19(b) or (c),
as applicable, shall be satisfied.

Notwithstanding anything to the contrary contained herein, in no event shall the
Borrower be permitted to (i) merge, dissolve or liquidate or consolidate with or
into any other Person unless after giving effect thereto the Borrower is the
sole surviving Person of such transaction and no Change of Control results
therefrom or (ii) engage in any transaction pursuant to which it is

104

--------------------------------------------------------------------------------

 

reorganized or reincorporated in any jurisdiction other than a state of the
United States or the District of Columbia.  

7.06Restricted Payments.  Make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that the
following shall be permitted:

(a)each Subsidiary of the Borrower may make Restricted Payments ratably to the
holders of such Subsidiary’s Equity Interests according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made, so long as the Borrower (directly or indirectly through
its Subsidiaries) receives its proportionate share thereof;

(b)Restricted Payments payable solely in common Equity Interests of a member of
the Consolidated Group;

(c)the Borrower may make Restricted Payments; provided, that, (i) if an Event of
Default under Section 8.01(a) shall have occurred and be continuing or would
result therefrom, the Borrower shall only be permitted to make cash Restricted
Payments in an amount that will result in the REIT receiving the minimum amount
of funds required to be distributed to its equity holders in order for the REIT
to maintain its status as a REIT for federal and state income tax purposes and
(ii) no cash Restricted Payments shall be permitted under this clause (c)
following an acceleration of the Obligations pursuant to Section 8.02 or
following the occurrence of any Event of Default under Section 8.01(f) or (g);
and

(d)the REIT shall be permitted to make Restricted Payments with any amounts
received by it from the Borrower pursuant to Section 7.06(c).

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the REIT and
its Subsidiaries on the date hereof or any business(es) that are not reasonably
similar, ancillary, incidental, complimentary or related to, or a reasonable
extension, development or expansion of, the business conducted on the date
hereof.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the REIT, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the REIT
or such Subsidiary as would be obtainable by the REIT or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to
(i) Investments and Restricted Payments expressly permitted hereunder, (ii)
transactions between or among the Borrower and its Subsidiaries at any time that
the REIT is not a Guarantor, and transactions between or among the REIT and its
Subsidiaries at any time that the REIT is a Guarantor, (iii) fees and
compensation (whether in the form of cash, equity or otherwise) paid or provided
to, and any indemnity provided on behalf of, officers, directors or employees of
the REIT or any Subsidiary thereof as determined in good faith by the board of
directors of the REIT and in the ordinary course of business and (iv)
transactions and arrangements existing on the Closing Date and disclosed in the
reports filed by the REIT with the SEC under the Securities Act or the
Securities Exchange Act prior to the Closing Date.

105

--------------------------------------------------------------------------------

 

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of (i) any
Subsidiary to make Restricted Payments to the REIT, the Borrower, any Subsidiary
Guarantor or to otherwise transfer property to the REIT, the Borrower or any
Subsidiary Guarantor, (ii) the REIT or any Subsidiary of the Borrower (other
than an Excluded Subsidiary) to Guarantee any Obligations or (iii) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person to secure any Obligations; provided, that clauses (i) and (iii) of this
Section 7.09 shall not prohibit any (A) limitation on Restricted Payments or
negative pledges incurred or provided in favor of any holder of Secured
Indebtedness that is owned to a non-Affiliate of the REIT and that is permitted
under Section 7.03 (provided that such limitation on negative pledges shall only
be effective against the assets or property securing such Indebtedness), (B)
negative pledges contained in any agreement in connection with a Disposition
permitted by Section 7.05 (provided that such limitation shall only be effective
against the assets or property that are the subject of Disposition), (C)
limitation on Restricted Payments by reason of customary provisions in joint
venture agreements or other similar agreements applicable to Subsidiaries that
are not Wholly-Owned Subsidiaries, (D) any limitation on Restricted Payments or
negative pledges by reason of customary provisions limiting the disposition or
distribution of assets or property in asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements in the ordinary
course of business, which limitation is applicable only to the assets that are
the subject of such agreements, and (E) limitation on Restricted Payments by
reason of restrictions on cash or other deposits or net worth imposed by
customers, suppliers or landlords or required by insurance, surety or bonding
companies, in each case, under contracts entered into in the ordinary course of
business; provided, further, that notwithstanding the foregoing, in no event
shall any negative pledge be permitted with respect to any Unencumbered Eligible
Property or any Equity Interests of any Unencumbered Property Subsidiary.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.  

(a)Maximum Leverage Ratio.  Permit the Leverage Ratio to exceed 60% as of the
last day of any fiscal quarter of the REIT; provided that, at Borrower’s option,
for any fiscal quarter in which a member of the Consolidated Group consummates
an acquisition of Real Estate and for up to the next three subsequent
consecutive fiscal quarters, such maximum ratio may be increased to 65%;
provided, further that in no event may such maximum ratio be more than 60% for
more than four consecutive fiscal quarters in any five fiscal quarter
period.  For purposes of this covenant, (i) Total Indebtedness shall be adjusted
by deducting therefrom the amount of Unrestricted Cash in excess of $35,000,000
to the extent that there is an equivalent amount of funded Indebtedness included
in Total Indebtedness that matures within 24 months from the applicable date of
the calculation and (ii) Total Asset Value shall be adjusted by deducting
therefrom the amount by which Total Indebtedness is adjusted pursuant to clause
(i) above.

106

--------------------------------------------------------------------------------

 

(b)Maximum Secured Leverage Ratio.  Permit the Secured Leverage Ratio to exceed
50% as of the last day of any fiscal quarter of the REIT.

(c)Minimum Fixed Charge Coverage Ratio.  Permit the ratio of Combined EBITDA to
Fixed Charges for any fiscal quarter to be less than 1.50:1.00 as of the last
day of such fiscal quarter of the REIT.

(d)Maximum Unsecured Leverage Ratio.  Permit the Unsecured Leverage Ratio to
exceed 60% as of the last day of any fiscal quarter of the REIT; provided that,
at Borrower’s option, for any fiscal quarter in which a member of the
Consolidated Group consummates an acquisition of Real Estate and for up to the
next three subsequent consecutive fiscal quarters, such maximum ratio may be
increased to 65%; provided, further that in no event may such maximum ratio be
more than 60% for more than four consecutive fiscal quarters in any five fiscal
quarter period.  For purposes of this covenant, (i) Unsecured Indebtedness shall
be adjusted by deducting therefrom the amount of Unrestricted Cash in excess of
$35,000,000 to the extent that there is an equivalent amount of funded
Indebtedness included in Unsecured Indebtedness that matures within 24 months
from the applicable date of the calculation and (ii) Unencumbered Asset Value
shall be adjusted by deducting therefrom the amount by which Unsecured
Indebtedness is adjusted pursuant to clause (i) above.

(e)Minimum Unencumbered Interest Coverage Ratio.  Permit the Unencumbered
Interest Coverage Ratio for any fiscal quarter to be less than 1.75:1.00 as of
the last day of such fiscal quarter of the REIT.

7.12Amendments of Organization Documents.  At any time cause or permit any of
its Organization Documents to be modified, amended or supplemented in any
respect whatsoever, without, in each case, the express prior written consent or
approval of the Administrative Agent, if such changes would adversely affect in
any material respect (taken as a whole) the rights of the Administrative Agent,
any of the L/C Issuers or any of the Lenders hereunder or under any of the other
Loan Documents.

7.13Accounting Changes.  Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.14Anti-Money Laundering; Sanctions; Anti-Corruption Laws.  

(a)Directly or, to its knowledge, indirectly, engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
in any applicable law, regulation or other binding measure by the Organisation
for Economic Cooperation and Development’s Financial Action Task Force on Money
Laundering or violate these laws or any other applicable anti-money laundering
law or engage in these actions.

(b)Directly or, to its knowledge, indirectly use the proceeds of any Credit
Extension for any purpose which would breach any Anti-Corruption Laws.

107

--------------------------------------------------------------------------------

 

(c)Directly or, to its knowledge, indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Lender, any Bookrunner, any Arranger, the Administrative Agent, any L/C Issuer
or any Swing Line Lender) of Sanctions.

7.15Compliance with Environmental Laws.  Do, or permit any other Person to
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property or transport or permit the transportation of Hazardous Materials to or
from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except with respect
to any Real Property other than an Unencumbered Eligible Property where any such
use, generation, conduct or other activity has not had and would not reasonably
be expected to have a Material Adverse Effect.

7.16REIT Covenants.  Notwithstanding anything to the contrary contained herein
or elsewhere, at any time that the REIT is not a Guarantor, the REIT shall not:

(a)directly or indirectly enter into or conduct any business other than in
connection with the ownership, acquisition and disposition of interests in the
Borrower and, if applicable, direct interests in the Borrower, and the
management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower;

(b)own any assets other than (i) interests, rights, options, warrants or
convertible or exchangeable securities of the Borrower, (ii) assets that have
been distributed to the REIT by its Subsidiaries in accordance with Section 7.06
that are held for ten (10) Business Days or less pending further distribution to
equity holders of the REIT, (iii) assets received by the REIT from third parties
(including the Net Equity Proceeds from any issuance and sale by the REIT of any
its Equity Interests), that are held for ten (10) Business Days or less pending
contribution of same to the Borrower, (iv) such bank accounts or similar
instruments as it deems necessary to carry out its responsibilities under the
Organization Documents of the Borrower and (v) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
the Borrower and its Subsidiaries, but which shall in no event include any
Equity Interests other than those permitted in clauses (i) and (iii) of this
clause (b);

(c)incur any Indebtedness unless the terms and conditions thereof expressly
provide that recourse of the holders of such Indebtedness is limited to the
REIT’s interests in the Borrower;

(d)make any Investment other than as permitted under clause (b) of this Section
7.16; and

(e)permit any Liens on any of its assets other than Liens in favor of a banking
or other financial institution arising as a matter of law or under customary
general terms and

108

--------------------------------------------------------------------------------

 

conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry.

Nothing in this Section 7.16 shall prevent the REIT from (i) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Loan Documents, (iii) any public offering of its common stock or
any other issuance or sale of its Equity Interests, (iv) the payment of
dividends, (v) making contributions to the capital of the Borrower, (vi)
participating in tax, accounting and other administrative matters as a member of
the Consolidated Group, (vii) providing indemnification to officers, managers
and directors, (viii) any activities incidental to compliance with the
provisions of the Securities Act, the Exchange Act, and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debt holders and
(ix) any activities incidental to the foregoing.

ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(f), 6.03(a), 6.03(b),
6.03(c), 6.05 (with respect to the REIT, the Borrower and each Unencumbered
Property Subsidiary) or 6.08 or Article VII or Article X; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) the date upon which a Responsible
Officer of any Loan Party obtains knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made or any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be incorrect or misleading in any
respect after giving effect to such qualification when made or deemed made; or

(e)Cross-Default.  (i) The Borrower, the REIT or any Significant Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than

109

--------------------------------------------------------------------------------

 

Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower, the REIT or such Significant Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower, the
REIT or such Significant Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower, the REIT or such
Significant Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f)Insolvency Proceedings, Etc.  The Borrower, the REIT or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower, the REIT or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h)Judgments.  There is entered against the Borrower, the REIT or any
Significant Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 60 consecutive days during

110

--------------------------------------------------------------------------------

 

which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any member of the Consolidated Group or any
Consolidated Affiliate contests in any manner the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)REIT Status.  The REIT shall, for any reason, fail to maintain its REIT
Status.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the any Loan Party under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as

111

--------------------------------------------------------------------------------

 

aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Facility Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders, the L/C
Issuers, in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.19; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX.ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders and L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder

112

--------------------------------------------------------------------------------

 

and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

113

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non

114

--------------------------------------------------------------------------------

 

appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

9.06Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (which consent of the Borrower shall not be required during the
existence of an Event of Default, shall not be unreasonably withheld or delayed
and shall be deemed given if the Borrower fails to respond within ten (10)
Business Days), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders (and, if required, consented to by the Borrower) and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower (which consent of the Borrower shall not be required during the
existence of an Event of Default, shall not be unreasonably withheld or delayed
and shall be deemed given if the Borrower fails to respond within ten (10)
Business Days), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders (and, if required, consented to by the
Borrower) and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative

115

--------------------------------------------------------------------------------

 

Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (A)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and a Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it that are outstanding as of the effective date
of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Revolving Lenders to make Committed
Loans that are Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c).  If Bank of America resigns as a Swing Line
Lender, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Lenders to make Committed Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.06(c). Upon
the appointment by the Borrower of an L/C Issuer or a Swing Line Lender that is
the successor L/C Issuer or Swing Line Lender, as applicable, to Bank of America
(which successor shall in all cases be a Lender other than a Defaulting Lender
or a Disqualified Institution), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of an L/C Issuer or
a Swing Line Lender, as applicable, (b) the retiring L/C Issuer and the retiring
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer to Bank of America shall issue letters of credit in substitution for
the Letters of Credit issued by Bank of America, if any, outstanding at the time
of such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America  with respect to such
Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based

116

--------------------------------------------------------------------------------

 

upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents or other titles listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10Guaranty Matters.  Without limiting the provisions of Section 9.09, each
Lender and each L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion to release any Guarantor from its obligations
under the Guaranty if required or permitted pursuant to the terms hereof.  Upon
request by the Administrative Agent at any time,

117

--------------------------------------------------------------------------------

 

the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10.

9.11ERISA.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Bookrunners and the Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)Such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Revolving
Credit Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement, or,

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such

118

--------------------------------------------------------------------------------

 

Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Bookrunners and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i)none of the Administrative Agent, any Bookrunner or any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, any Bookrunner or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Revolving Credit Commitments or this Agreement.

(c)The Administrative Agent, the Bookrunners and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees,

119

--------------------------------------------------------------------------------

 

upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X.CONTINUING GUARANTY

10.01Guaranty.  Each Guarantor, jointly and severally with the other Guarantors,
hereby absolutely, irrevocably and unconditionally guarantees, as a guaranty of
payment and performance and not a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, and whether arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, reasonable and
documented attorneys’ fees and expenses incurred in connection with the
collection or enforcement thereof) (for each Guarantor, subject to the proviso
in this sentence, its “Guaranteed Obligations”) the liability of each Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount (taking into account any amounts payable to
such Guarantor under Section 10.10) that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state law.  The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantors, and conclusive for the purpose of establishing the
amount of the Guaranteed Obligations.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby, to the extent permitted by applicable Law, waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.  

10.02Rights of Lenders.  Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuers and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

120

--------------------------------------------------------------------------------

 

10.03Certain Waivers.  Each Guarantor hereby, to the extent permitted by
applicable Law, waives (a) any defense arising by reason of any disability or
other defense of the Borrower, any other Loan Party or any other guarantor of
the Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of the Borrower (other than the defense of prior payment in full of
the Guaranteed Obligations); (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

10.04Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party.

10.05Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) have been paid and performed in full and all
Revolving Credit Commitments are terminated, and all Letters of Credit have been
cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuers that issued such
Letters of Credit.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust by such Guarantor
for the benefit of the Creditor Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

10.06Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Revolving Credit Commitments are
terminated, all Obligations and any other amounts payable under this Guaranty
are indefeasibly paid in full in cash and all Letters or Credit have been
cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuers that issued such
Letters of Credit.  Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of the Borrower or any other Guarantor is made, or any of the Creditor
Parties exercises its right of setoff, in respect of the Guaranteed

121

--------------------------------------------------------------------------------

 

Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Creditor Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantors under this
paragraph shall survive termination of this Guaranty.

10.07Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Guaranteed Obligations.  If the Creditor Parties so
request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Creditor Parties and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

10.08Stay of Acceleration.  If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Creditor Parties.

10.09Condition of the Borrower.  Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor of the Guaranteed Obligations such information
concerning the financial condition, business and operations of the Borrower and
any such other guarantor as such Guarantor requires, and that none of the
Creditor Parties has any duty, and such Guarantor is not relying on the Creditor
Parties at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).

10.10Contribution.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and

122

--------------------------------------------------------------------------------

 

including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty (other than
contingent obligations for which no claim has been made) are paid in full in
cash and all Revolving Credit Commitments are terminated and all Letters of
Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers that issued such Letters of Credit, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 10.10 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty.  As used in this Section 10.10, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.10, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until after all Guaranteed Obligations and
any other amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) are paid in full in cash and all Revolving
Credit Commitments are terminated and all Letters of Credit have been cancelled,
have expired or terminated or have been collateralized to the satisfaction of
the Administrative Agent and the L/C Issuers that issued such Letters of
Credit.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

10.11REIT Guarantee Effectiveness.  Notwithstanding anything to the contrary
contained herein or elsewhere, at all times prior to the occurrence of a REIT
Guaranty Event, the REIT shall not be a Guarantor under the Guaranty.  For the
avoidance of doubt, immediately upon the occurrence of a REIT Guaranty Event,
and at all times on and after the occurrence of such REIT Guaranty Event until
such time, if any, as the REIT is released in accordance with Section 11.19(d),
the REIT shall be a Guarantor under the Guaranty, without any further action by
the REIT, any other Loan Party, the Agent or the Lenders; provided that the REIT
hereby

123

--------------------------------------------------------------------------------

 

agrees to promptly, in each case following a written request by the
Administrative Agent, (a) execute and deliver all such documents as the
Administrative Agent may reasonably request to evidence the effectiveness of the
Guaranty with respect to the REIT, and (b) deliver customary opinions of counsel
to the REIT (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Guaranty), all of which shall be in
form, content and scope reasonably satisfactory to the Administrative Agent.

ARTICLE XI.MISCELLANEOUS

11.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)in the case of the initial Credit Extension, waive any condition set forth in
Section 4.01 or Section 4.02 without the written consent of each Lender;

(b)extend (except as provided in Section 2.16) or increase any Revolving Credit
Commitment of any Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e)change Section 2.15 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant

124

--------------------------------------------------------------------------------

 

any consent hereunder without the written consent of each Lender directly and
adversely affected thereby;

(g)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except as expressly provided in the Loan
Documents; or

(h)at any time that both a revolving credit facility and a term loan facility
exist under this Agreement, waive conditions precedent to extensions of credit
under one such facility or impose any greater restriction on the ability of any
Lender under one such facility to assign any of its rights or obligations
hereunder without, in each case, the written consent of each Lender under such
facility;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lenders in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lenders under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(f) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.  

Notwithstanding anything to the contrary herein,

(i)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender;

(ii)the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document; provided that the Administrative Agent shall promptly give the Lenders
notice of any such amendment, modification or supplement;

(iii)the Administrative Agent and the Borrower may, without the consent of any
Lender or any Guarantor then party hereto, amend this Agreement to add a

125

--------------------------------------------------------------------------------

 

Subsidiary as a “Guarantor” hereunder pursuant to a joinder agreement in
substantially the form of Exhibit H; and

(iv)this Agreement may be amended with the written consent of the Administrative
Agent and the Borrower to (x) add one or more additional revolving credit or
term loan facilities to this Agreement, in each case as contemplated by, and
subject to the limitations, of Section 2.18, and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, (y)
permit the Lenders providing such additional facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder, and (z) the extent
that an additional facility shall take the form of a term loan facility or a
revolving credit facility on terms that are not identical to the terms of the
then existing facilities hereunder, to include such terms as are then customary
for the type of facility being added; provided that the final maturity date of
any such facility shall not be earlier than the than the Revolver Maturity Date.

In addition, notwithstanding any provision herein to the contrary, the Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more of the facilities hereunder (including any revolving credit or term loan
additional facilities added hereto pursuant to the immediately preceding
paragraph) (each facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower, as the case may be. Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective (which shall
not be less than 10 Business Days nor more than 30 Business Days after the date
of such notice, unless otherwise agreed to by the Administrative Agent).
Permitted Amendments shall become effective (i) only with respect to the Loans
and/or Revolving Credit Commitments of the Lenders of the Affected Facility that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) (provided that any Lender that fails to provide such written notice by
the date a Permitted Amendment is to become effective shall be deemed to be a
non-Accepting Lender for all purposes hereunder), (ii) only to the extent the
Accepting Lenders constitute at least a majority of the Lenders of the Affected
Facility, (iii) in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Revolving Credit Commitments of such Affected Facility as to
which such Lender's acceptance has been made and (iv) only if (x) all Accepting
Lenders shall be treated on a consistent basis and (y) all non-Accepting Lenders
shall be treated on a consistent basis.  Upon the acceptance of a Loan
Modification Offer by the requisite Lenders, the applicable Loan Parties and
each Accepting Lender shall execute and deliver to the Administrative Agent such
documentation (which may include legal opinions, board resolutions and/or
certificates consistent with those delivered on the Closing Date) as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Permitted

126

--------------------------------------------------------------------------------

 

Amendments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Permitted Amendments, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Amendment and only with respect to the
Loans and Revolving Credit Commitments of the Accepting Lenders of the Affected
Facility.  For avoidance of doubt, notwithstanding a Permitted Amendment with
Accepting Lenders, non-Accepting Lenders rights, remedies and existing
obligations will in no way be deemed as modified or waived and are otherwise not
affected by the Permitted Amendment.

11.02Notices; Effectiveness; Electronic Communication.    

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to the Borrower or any other Loan Party, the Administrative Agent, any L/C
Issuer or any Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, any
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved

127

--------------------------------------------------------------------------------

 

by it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)Change of Address, Etc.  Each of the Borrower, the Administrative Agent, each
L/C Issuer and each Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lenders.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the

128

--------------------------------------------------------------------------------

 

Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or Swing Line Lender from exercising the rights and remedies that inure
to its benefit (solely in its capacity as an L/C Issuer or a Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.15), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.15, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

129

--------------------------------------------------------------------------------

 

11.04Expenses; Indemnity; Damage Waiver.     

(a)Costs and Expenses.  The Borrower shall pay, or cause to be paid, (i) all
reasonable and documented out-of-pocket fees and expenses incurred by the
Administrative Agent, the Bookrunners and their respective Affiliates (including
the reasonable and documented fees, charges and disbursements of one primary
counsel for the Administrative Agent and the Bookrunners, taken as a whole), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by each L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit issued by it or any demand for payment
thereunder and (iii) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or any L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Bookrunners, the
Arrangers, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from (and will reimburse each Indemnitee as the
same are incurred for) any and all losses, claims, damages, liabilities and
reasonable and documented out-of-pocket expenses (including the reasonable and
documented fees, charges and disbursements of one primary counsel to all
Indemnitees and, if necessary, one local counsel in each relevant jurisdiction,
unless conflicts of interests require the retention of an additional counsel and
settlement costs to the extent the Borrower approves the settlement (such
approval not to be withheld or delayed unreasonably)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the

130

--------------------------------------------------------------------------------

 

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) in the case of a
proceeding initiated by the Borrower or any other Loan Party, a material breach
of any agreement contained in any Loan Document by such Indemnitee or (z) any
dispute solely among Indemnitees other than (A) any claims against the
Administrative Agent (and any sub-agent thereof), any Bookrunner or any Arranger
in their respective capacities, as or in fulfilling their respective roles, as
an administrative agent, bookrunner or arranger in respect of this Agreement and
the transactions contemplated hereby and (B) any claims arising out of any act
or omission on the part of the Borrower or its Affiliates.  Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Bookrunner, any Arranger, any L/C Issuer, any Swing Line Lender or
any Related Party of any of the foregoing (and without any obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Bookrunner, such Arranger, such L/C Issuer, such Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage in respect of the Revolving Credit
Facility (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), provided, further that, the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any L/C Issuer or any Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any L/C Issuer or any Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended

131

--------------------------------------------------------------------------------

 

recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Credit Facility and the repayment, satisfaction or
discharge of all the other Obligations.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06Successors and Assigns.    

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and, except as set forth in Section 11.06(h),
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent

132

--------------------------------------------------------------------------------

 

expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not (x) apply to
rights in respect of Bid Loans or any Swing Line Lender’s rights and obligations
in respect of Swing Line Loans or (y) prohibit any Lender from assigning all or
a portion of its rights and obligations among the revolving credit facility
provided hereunder and any separate revolving credit or term loan facilities
provided pursuant to the next to last paragraph of Section 11.01 on a non-pro
rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred

133

--------------------------------------------------------------------------------

 

and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; and

(C)the consent of each L/C Issuer and each Swing Line Lender shall be required
for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall

134

--------------------------------------------------------------------------------

 

be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender

135

--------------------------------------------------------------------------------

 

shall be responsible for the indemnity under Section 11.04(c) without regard to
the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to requirements and limitations therein) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

136

--------------------------------------------------------------------------------

 

(f)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Committed Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any state thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(g)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender that is an L/C Issuer or a Swing Line Lender assigns all of its Revolving
Credit Commitments and Loans pursuant to subsection (b) above, such Lender may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as a Swing Line
Lender.  In the event of any such resignation as an L/C Issuer or a Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer and/or Swing Line Lender, as applicable, hereunder to
replace such retiring L/C Issuer or Swing Line Lender; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of such other L/C Issuer or Swing Line Lender, as applicable, as an
L/C Issuer or a Swing Line Lender, as the case may be.  If any L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it that are outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to

137

--------------------------------------------------------------------------------

 

require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)).  If any
Swing Line Lender resigns as a Swing Line Lender, it shall retain all the rights
of a Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.06(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, issued by the
retiring L/C Issuer that are outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to the
outstanding Letters of Credit issued by it.

(h)Disqualified Institutions.  

(i)Neither the Administrative Agent nor any assigning Lender shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement or
any other Loan Document relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, neither the Administrative Agent nor any
assigning Lender shall ‎(x) be obligated to ascertain, monitor or inquire as to
whether any Lender or Participant or prospective Lender or Participant is a
Disqualified ‎Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any ‎Disqualified Institution.‎

(ii)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless, so long as no Event of Default has occurred and is continuing, the
Borrower, or if an Event of Default has occurred and is continuing, the
Administrative Agent, has consented to such assignment in writing in its sole
and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution.  Any assignment in violation of this
clause (h)(ii) shall not be void, but the other provisions of this clause (h)
shall apply.

(iii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (ii) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution

138

--------------------------------------------------------------------------------

 

and the Administrative Agent, (A) terminate any Revolving Credit Commitment of
such Disqualified Institution and repay all Obligations of the Borrower owing to
such Disqualified Institution in connection with such Revolving Credit
Commitment (but only to the extent that no proceeds of Loans are used to make
such repayment), and/or (B) require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 11.06), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the outstanding
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(iv)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders or the Administrative Agent, or (z) access the Platform
or any other electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(v)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

11.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure

139

--------------------------------------------------------------------------------

 

is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.18(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the REIT, the Borrower
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
another Loan Party.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Syndication Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Revolving Credit Commitments. For purposes of this Section,
“Information” means all information received from the REIT or any Subsidiary
thereof relating to the REIT or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the REIT or any Subsidiary thereof, provided that, in the
case of information received from the REIT or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised at least the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever

140

--------------------------------------------------------------------------------

 

currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic

141

--------------------------------------------------------------------------------

 

imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or any
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

142

--------------------------------------------------------------------------------

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14Governing Law; Jurisdiction; Etc.    

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE BROUGHT, HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH PARTY
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY

143

--------------------------------------------------------------------------------

 

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Bookrunners,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Bookrunners, the Arrangers, and the
Lenders, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Bookrunner, each Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Bookrunner, any Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect

144

--------------------------------------------------------------------------------

 

to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Bookrunners, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any
Bookrunner, any Arranger, nor any Lender has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  Each of the Borrower and the other Loan Parties hereby agrees that
it will not claim that any of the Administrative Agent, the Bookrunners, the
Arrangers, the Lenders or their respective Affiliates has rendered advisory
services of any nature or respect or owes any fiduciary duty to it (including
your stockholders, employees or creditors) in connection with any aspect of any
transaction contemplated hereby.

11.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide or cause to be provided all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

11.19Releases of Guarantors.

(a)Investment Grade Release.  If at any time the Borrower or the REIT obtains an
Investment Grade Credit Rating, the Administrative Agent shall (at the sole cost
of the Borrower and pursuant to documentation reasonably satisfactory to the
Administrative Agent) promptly release all of the Subsidiary Guarantors (other
than any Unencumbered Property Subsidiary that

145

--------------------------------------------------------------------------------

 

is a co-borrower or guarantor of, or otherwise is obligated in respect of, any
Indebtedness of the REIT or the Borrower) from their obligations under the
Guaranty (the “Investment Grade Release”), subject to satisfaction of the
following conditions:

(i)The Borrower shall have delivered to the Administrative Agent, on or prior to
the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate,

(A)certifying that the Borrower has obtained an Investment Grade Credit Rating,
and

(B)notifying the Administrative Agent and the Lenders that it is requesting the
Investment Grade Release and identifying the Subsidiary Guarantors to be
released; and

(C)certifying that no Subsidiary Guarantor to be released is a co-borrower or
guarantor of, or otherwise is obligated in respect of, any Indebtedness of the
REIT or the Borrower; and

(ii)The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate certifying to the
Administrative Agent and the Lenders that, immediately before and immediately
after giving effect to the Investment Grade Release,

(A)no Default has occurred and is continuing or would result therefrom
(including as a result of the failure to satisfy the Minimum Property
Condition), and

(B)the representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of such release and immediately after giving
effect to such release, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 11.19(a), the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)Release upon Disposition of Equity Interests.  In the event that any
Subsidiary Guarantor is dissolved or liquidated, or all of the capital stock or
other Equity Interests of any Subsidiary Guarantor are sold or otherwise
disposed of (except to the extent that such sale or

146

--------------------------------------------------------------------------------

 

disposition is to the Borrower or any other Loan Party), in each case in a
transaction permitted by Section 7.05, then, at the request, and at the sole
expense, of the Borrower, such Subsidiary Guarantor shall be released from its
obligations under the Guaranty, subject to satisfaction of the following
conditions:

(i)the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release (or such shorter
period of time as agreed to by the Administrative Agent in writing), a Guarantor
Release Notice which shall identify the Subsidiary Guarantor to which it applies
and the proposed date of the release,

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such release and, both before and after giving effect to such
release, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such applicable date (including such earlier date set forth in the foregoing
clause (A)) after giving effect to such qualification and (C) for purposes of
this Section 11.19(b), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

(iii)immediately after giving effect to such release the REIT and its
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11,

(iv)no Default shall have occurred and be continuing or would result under any
other provision of this Agreement after giving effect to such release (including
as a result of the failure to satisfy the Minimum Property Condition), and

(v)the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.  

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and the L/C Issuers irrevocably authorizes the Administrative Agent
to, execute and deliver such documents as the Borrower or such Subsidiary
Guarantor may reasonably request to evidence the release of such Subsidiary
Guarantor from its obligations under the Guaranty, which documents shall be
reasonably satisfactory to the Administrative Agent.

(c)Release following an Investment Grade Release.  At any time following an
Investment Grade Release, at the request of the Borrower the Administrative
Agent may release any Subsidiary Guarantor from its obligations under the
Guaranty, subject to satisfaction of the following conditions:

147

--------------------------------------------------------------------------------

 

(i)the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release (or such shorter
period of time as agreed to by the Administrative Agent in writing), a Guarantor
Release Notice (which notice shall identify the Subsidiary Guarantor to which it
applies and specify, inter alia, that such Subsidiary Guarantor will not be a
co-borrower or guarantor of, or otherwise be obligated in respect of, any
Indebtedness of the REIT or the Borrower after giving effect to the requested
release),

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such release and, both before and after giving effect to such
release, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such applicable date (including such earlier date set forth in the foregoing
clause (A)) after giving effect to such qualification and (C) for purposes of
this Section 11.19(c), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

(iii)immediately after giving effect to such release the REIT and its
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11,

(iv)no Default shall have occurred and be continuing (unless such Default
relates solely to an Unencumbered Eligible Property owned or leased by such
Subsidiary Guarantor and such Unencumbered Eligible Property will not be
included for purposes of determining Unencumbered Asset Value after giving
effect to such release) or would result under any other provision of this
Agreement after giving effect to such release (including as a result of the
failure to satisfy the Minimum Property Condition), and

(v)the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.  

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and the L/C Issuers irrevocably authorizes the Administrative Agent
to, execute and deliver such documents as the Borrower or such Subsidiary
Guarantor may reasonably request to evidence the release of such Subsidiary
Guarantor from its obligations under the Guaranty, which documents shall be
reasonably satisfactory to the Administrative Agent.

(d)Release of the REIT.  At any time that the REIT is a Guarantor, at the
request of the Borrower the Administrative Agent may release the REIT from its
obligations under the Guaranty, subject to satisfaction of the following
conditions:

148

--------------------------------------------------------------------------------

 

(i)the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release (or such shorter
period of time as agreed to by the Administrative Agent in writing), a Guarantor
Release Notice (which notice shall specify, inter alia, that the REIT will not
be a borrower or guarantor of, or otherwise obligated in respect of, any
Indebtedness after giving effect to the requested release),

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such release and, both before and after giving effect to such
release, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such applicable date (including such earlier date set forth in the foregoing
clause (A)) after giving effect to such qualification and (C) for purposes of
this Section 11.19(d), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

(iii)immediately after giving effect to such release the REIT and its
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11,

(iv)no Default shall have occurred and be continuing or would result under any
other provision of this Agreement, including Section 7.16, after giving effect
to such release, and

(v)the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.  

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and the L/C Issuers irrevocably authorizes the Administrative Agent
to, execute and deliver such documents as the Borrower or the REIT may
reasonably request to evidence the release of the REIT from its obligations
under the Guaranty, which documents shall be reasonably satisfactory to the
Administrative Agent.

(e)The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to this Section 11.19.

11.20ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS,

149

--------------------------------------------------------------------------------

 

OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.21Acknowledgment and Consent to Bail-In of EEA Financial Institutions
(a).  Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.22No Novation.  

(a)This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing (i) all “Loans” under (and as defined in) the Existing Credit
Agreement shall on the Closing Date become Loans hereunder and (ii) all other
Obligations outstanding under the Existing Credit Agreement shall on the Closing
Date be Obligations under this Agreement.

On the Closing Date, the Original Revolving A Note and/or Original Revolving B
Note, if any, held by each Lender shall be deemed to be cancelled and, if such
Lender has requested a Note hereunder, amended and restated by the Note
delivered hereunder on or about the Closing Date (regardless of whether any
Lender shall have delivered to the Borrower for cancellation any Original
Revolving Note held by it).  Each Lender, whether or not requesting a Note
hereunder, shall use its commercially reasonable efforts to deliver any Original
Revolving Note held by it to the Borrower for cancellation and/or amendment and
restatement.  All amounts owing under, and evidenced by, any Original Revolving
Note held by a Lender as of the Closing Date shall continue to be outstanding
hereunder, and shall from and after the Closing Date, if requested by

150

--------------------------------------------------------------------------------

 

the Lender holding such Original Revolving Note, be evidenced by the Note, and
shall in any event be evidenced by, and governed by the terms of, this
Agreement.  Each Lender hereby agrees to indemnify and hold harmless the
Borrower from and against any and all liabilities, losses, damages, actions or
claims that may be imposed on, incurred by or asserted against the Borrower
arising out of such Lender’s failure to deliver any Original Revolving Note held
by it to the Borrower for cancellation, subject to the condition that no
Borrower shall make any payment to any Person claiming to be the holder of any
Original Revolving Note unless such Lender is first notified of such claim and
is given the opportunity, at such Lender’s sole cost and expense, to assert any
defenses to such payment.

11.23Exiting Lenders (a).  On the Closing Date, the commitment of each lender
that is a party to the Existing Credit Agreement but is not a party to this
Agreement (an “Exiting Lender”) will be terminated, all outstanding obligations
owing to the Exiting Lenders will be repaid in full, the Original Revolving A
Note and/or Original Revolving B Note, if any, held by each Exiting Lender shall
be deemed to be cancelled (regardless of whether any Exiting Lender shall have
delivered to the Borrower for cancellation any Original Revolving Note held by
it) and each Exiting Lender will cease to be a Lender under the Existing Credit
Agreement and will not be a Lender under this Agreement.  To the extent the
Existing Credit Agreement provides that certain terms survive the termination of
the Existing Credit Agreement or survive the payment in full of principal,
interest and all other amounts payable thereunder, then such terms shall survive
the amendment and restatement of the Existing Credit Agreement for the benefit
of the Exiting Lenders.

 

 

151

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PARAMOUNT GROUP OPERATING

 

 

PARTNERSHIP LP

 

 

 

 

 

 

By:

Paramount Group, Inc., a Maryland corporation

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

PARAMOUNT GROUP, INC., a Maryland

 

 

corporation, as a Loan Party

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1325 AVENUE OF THE AMERICAS, L.P, a

 

 

New York limited partnership, as a Guarantor

 

 

 

 

 

 

By:  1325 Rental GP, L.L.C., a Delaware limited

 

 

liability company

 

 

Its:  General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1325 RENTAL GP, L.L.C., a Delaware limited

 

 

liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1325 AVENUE MERGER SUB LP, a Delaware

 

 

limited partnership, as a Guarantor

 

 

 

 

 

 

By: 1325 Avenue Merger Sub GP LLC, a Delaware

 

 

limited liability company

 

 

Its:    General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

1325 AVENUE MERGER SUB GP LLC, a

 

 

Delaware limited liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2099 OWNER LP, a Delaware limited partnership,

 

 

as a Guarantor

 

 

 

 

 

 

By:  PGREF IV 2099 Penn Investors GP LLC, a

 

 

Delaware limited liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PGREF IV 2099 PENN INVESTORS GP LLC, a

 

 

Delaware limited liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

425 EYE STREET NW, L.P., a Delaware limited

 

 

partnership, as a Guarantor

 

 

 

 

 

 

By:  PGREF I 425 GP LLC, a Delaware limited

 

 

liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 



[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

PGREF I 425 GP LLC, a Delaware limited

 

 

liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

900 THIRD AVENUE, L.P., a Delaware limited

 

 

partnership, as a Guarantor

 

 

 

 

 

 

By:  900 Third GP, LLC, a Delaware limited

 

 

liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

900 THIRD GP, LLC, a Delaware limited liability

 

 

company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ONE FRONT STREET OWNER LP, a Delaware

 

 

limited partnership, as a Guarantor

 

 

 

 

 

 

By:  One Front Street Owner GP LLC, a Delaware

 

 

limited liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 



[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ONE FRONT STREET OWNER GP LLC, a

 

 

Delaware limited liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ONE FRONT STREET INVESTOR LP, a

 

 

Delaware limited partnership, as a Guarantor

 

 

 

 

 

 

By:  One Front Street Investor GP LLC, a Delaware

 

 

limited liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ONE FRONT STREET INVESTOR GP LLC, a

 

 

Delaware limited liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

LIBERTY PLACE OWNER LP, a Delaware

 

 

limited partnership, as a Guarantor

 

 

 

 

 

 

By:  PGREF V Liberty Place Investors GP LLC, a

 

 

Delaware limited liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 



[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

PGREF V LIBERTY PLACE INVESTORS GP

 

 

LLC, a Delaware limited liability company, as a

 

 

Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PGREF V HOLDCO LP, a Delaware limited

 

 

partnership, as a Guarantor

 

 

 

 

 

 

By:  PGREF V Holdco GP LLC, a Delaware limited

 

 

liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PGREF V HOLDCO GP LLC, a Delaware

 

 

limited liability company, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1899 PENN OWNER LP, a Delaware limited

 

 

partnership, as a Guarantor

 

 

 

 

 

 

By:  PGREF IV 1899 Penn Investors GP LLC, a

 

 

Delaware limited liability company

 

 

Its:   General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

PGREF IV 1899 PENN INVESTORS GP LLC, a

Delaware limited liability company, as a Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender, L/C Issuer and

Swing Line Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender,

L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender,

L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION , as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE BANK, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

THE BANK OF NEW YORK MELLON, as a

Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 






[Signature Page to Paramount Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

THE BANK OF EAST ASIA, LIMITED, NEW

YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Paramount Amended and Restated Credit Agreement]